20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 1 of 51




                           EXHIBIT A
 20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                                B & C Pg 2 of 51



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

In re:                                 §             Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §          Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                §
KRISJENN RANCH, LLC-SERIES             §
UVALDE RANCH, and KRISJENN             §
RANCH, LLC-SERIES PIPELINE             §
ROW as successors in interest to       §
BLACKDUCK PROPERTIES, LLC,             §
     Plaintiffs                        §
                                       §
v.                                     §
                                       §
DMA PROPERTIES, INC., and              §
LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
      Defendants                       §
_________________________________________________________________________

DMA PROPERTIES, INC                          §
     Cross-Plaintiff/Third Party Plaintiff   §
v.                                           §
                                             §
KRISJENN RANCH, LLC,                         §
KRISJENN RANCH, LLC-SERIES                   §
UVALDE RANCH, and KRISJENN                   §
RANCH, LLC-SERIES PIPELINE ROW,              §        Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                  §
LARRY WRIGHT, and JOHN TERRILL               §
     Cross-Defendants/Third-Party            §
     Defendants                              §

                            AFFIDAVIT OF LARRY WRIGHT

       BEFORE ME, the undersigned authority, personally appeared Larry Wright, the
Authorized Representative of KrisJenn Ranch, LLC ( K i Jenn ), KrisJenn Ranch, LLC-Series
Uvalde Ranch, KrisJenn Ranch, LLC-Se ie Pi eline R (c llec i el he Deb       ), who, being
duly sworn, deposed as follows:



                                                                                        1
Affidavit of Larry Wright
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 3 of 51



        M name i Larry Wright. I am at least 18 years of age and of sound mind. I am
personally acquainted with the facts stated herein. The following information is true and correct
based on my personal knowledge.

   1. I am the Managing Member of each of the entities collectively referred to as the Debtors
      and am authorized to make this affidavit on their behalf and in my individual capacity.
   2. I am the custodian of the records of the documents attached as Exhibits B-D. These records
      are kept by the Debtors in the regular course of business, and it was each of the Debtor
      regular practice, with knowledge of the act, event, condition, opinion, or diagnosis,
      recorded, to make the records or to transmit information thereof to be included in such
      records; and the records was made at or near the time or reasonably soon thereafter. The
      records attached hereto are the original or exact duplicates of the original.
   3. I provided Frank Daniel Moore with notice of my intent to cause Black Duck to borrow
      $4.1 million from KrisJenn before such a loan was made. Moore told me that I had
      authority to do whatever was necessary to consummate the purchase of the P-21 Express
      Pi eline and Righ f Wa ( he Pi eline ).
   4. Moore negotiated a separation from Black Duck on behalf of SCMED. Moore caused
      SCMED to surrender its ownership interest in Black Duck to the company. At the same
      time, Moore drafted an email agreement whereby the Big Foot Note Payments ( he N e
      Pa men ) would be remitted to DMA.
   5. DMA provided nothing of value to Black Duck in return for the Harris SWD Agreement.
   6. When Black Duck wound-up its operations it distributed its assets to KrisJenn, in partial
      satisfaction of its debts.
   7. On or about February 3, 2018, SCMED ceased to be an owner of Black Duck. Thereafter,
      Black Duck was wholly owned and exclusively controlled by KrisJenn.
   8. After SCMED resigned, KrisJenn decided to close and wind-up Black Duck. Black D ck
      assets at such time were whatever rights were the proceeds from the sale of the Pipeline
      and the Bigfoot Note. Because Moore interfered with the sale of the Pipeline by claiming
      an in e e ha an i h he land, an           en ial benefi f m he ale f he Pi eline a
      of unknown value. A a e l , Black D ck             nl al able a e a he ime f i
      dissolution was the Bigfoot Note.
   9. A he ime f di l i n, Black D ck deb                   K i Jenn incl ded $4.1 milli n in
      principal owed on the loan agreement plus estimated interest in the amount of $191,044.20.
      In addition, KrisJenn was owed reimbursement for the following debts that were paid by
      KrisJenn on behalf of Black Duck:
           a. 2017 Property Taxes for P-21 Express Pipeline: $19,464.84.
           b. Legal Fees and Accounting Fees (P-21): $24,114.08.
           c. Consulting and Research Costs for Right of Way: $7,883.00
           d. Express Pipeline Extension Fee: $50,000.00
           e. Purchase Price for Harris SWD: $103,000.00
           f. Legal and Accounting Fees (Harris SWD): $11,256.15
                                                                                               2
Affidavit of Larry Wright
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 4 of 51



           g. Lease Payment (Harris SWD): $7,500.00
           h. Longbranch Service Fees: $6,200.00
   10. Black Duck transferred the Bigfoot Note to KrisJenn, its lender, in partial satisfaction of
       the aforementioned debts.
   11. K i Jenn f ecl        e n Black D ck a e was completed with the advice and counsel
       of a licensed attorney.
       Further affiant sayeth not.

                                (Signature is on following page.)




                                                                                                3
Affidavit of Larry Wright
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 5 of 51




                                                                                    4
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 6 of 51




                           EXHIBIT B
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 7 of 51




                            COMPANY AGREEMENT

                                         OF


                     BLACK DUCK PROPERTIES, LLC


                          A Texas Limited Liability Company



                            Dated as of December 28, 2015




                                                                      WRIGHT-000152
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 8 of 51



                                     COMPANY AGREEMENT

                                                    OF

                                BLACK DUCK PROPERTIES , LLC

                                 A Te xas Limited Liability Company


         This COMPANY AGREEMENT of BLACK DUCK PROPERTIES, LLC (thi s
"Ag ree ment") , dated as of Decemb er 28,20 15, is (a) adopted by the Managers (as defined below) ;
and (b) exec uted and agreed to, for good and valuable considerat ion , by the Members (as defin ed
bel ow).

                                              ARTlCLE I
                                             DEFINlTIONS

       1.0 J   Definitions. As used in thi s Agreement , the fo llowi ng tenn s have the fo llowing
mean ings:

                1.0 1.0 I       "Act " means the Texas Busines s Organi za tions Code and any
       su ccesso r statute, as amend ed from tim e to tim e.

                1.01 .02            "Bankrupt Me mb er" me ans (except to the exte nt a R equi red Interest
      con se nts otherw ise) any Memb er (a) that (i) makes a general ass ignm ent for the benefit of
      cre dit ors; (ii) file s a vo lunt ary bankruptcy petiti o n; (iii) becomes the subj ect of an order for
      relief or is declared insolvent in any federal or state bankrupt cy or insolvency proceedings;
      (iv) files a pet ition or answer seeki ng for the Mem b er a reorga nization , a1Tange ment,
      com position, rea dju stment, liquid ation , dissolution , or simi lar relief under any law ; (v) files
      an answer or oth er pleading admittin g or failing to conte st the mat erial allegations of a
      petition filed against the Member in a pro ceedi ng of th e type descr ibed in su bcl auses (i)
      thro ugh (iv) of this clause (a); or (vi) seek s, consents to, or acq uie sces in the appo intmen t of
      a tru stee, r ece iver, or liquid ator of the Me mb er's or of all or any substantial part of th e
      Member's prope 1iies; or (b) aga inst which a proceeding see kin g reorga niza tion, an-angement,
      compositio n, readj ustmen t, 1iq uidatio n, dissolution , or similar relief und er any law has been
      co mm enced and One Hundr ed and Twenty days (120) have expired without di smi ssa l thereof
      or with res pec t to which , w ith ou t the Memb er's consent or acquiescence , a tru stee , rece iver,
      or Iiquidator of the Member or of al I or any sub stantial part of the Mem ber's propertie s has
      bee n appointed and Ni nety (90) days ha ve exp ired witho ut the appo intm ent's havi ng been
      vacated or stayed, or Nine ty (90) days have expir ed after the date of expira tion of a stay, if
      the appoi ntm ent h as not previo usly been vaca ted .

              1.01 .03       "Busin ess Day" means any day other than a Sat urda y, a Sunday, o r a
      holiday on wh ich national banking assoc iati ons in the State of Texas are closed.




                                                                                              WRIGHT-000153
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 9 of 51



                1.01.04         "Capita l Contribution" me ans any cont ributi on by a Member to the
       cap ital of th e Compa n y.

                1.01.05         "Cert ificate of Fonnatio n" has the meaning given that ten n in Section
       2.0 1.

                 1.0 1.06      "Code" me ans the Internal Reve nue Co de of 1986 and any succe sso r
       statute , as amended from tim e to time.

                1.01.07       "Commitment" means, subject in each case to adjustments on account
      of Dispositions of Membership Intere sts permitted by this Agreement , (a) in the case of a
      Me mb er exec uting this Agreement or a Person acq ui1ing that Membe rship Intere st, the
      amount specified for th at Member as its Commit men t on Exhib it A , and (b) in the case of
      a Member ship lnterest iss ued pursua nt to Section 3.04, the Co mmitm ent established pursuant
      ther eto.

             1.01.0 8       "Company" me ans BLACK DUCK PROPERTIES, LLC, a Texas
      Limited Liabi lity Company.

               1.01.09        "Company Agreement" has the m eaning given that term                 111 the
      introdu ctory paragrap h.

                1.01.10         "Defa ult Interest Rate" mea ns a rate per annum equa l to the lesser of
      (a) tlu·ee perce nt (3%) plus a vary ing rate per annum that is equa l to the prime interest rate
      as defined and publicly quoted by the Wa ll Street Journal that is also the base rate on
      corporat e loa ns at large United States m oney cente r co mm ercial bank s, from time to time as
      its prime commercia l or simil ar refer ence interest rate, with adju stments in the varyi ng rate
      to be made on the same dat e as any cha nge in that rate, and (b) the maximum rate permitted
      by app licable law.

               1.0 1. 11        "Delinquent Me mbe r" has the m eaning given that te1111in Sect ion
      4.03 .0 1.

               1.01.12        "D ispose," "Dispos ing," or "Disposition" means a sale, assignm ent,
      transfer , exchange , mo1igage , pledge, gran t of a sec utit y int erest , or other dispos ition or
      enc umbrance (including without lim itation, by operat ion of law), or the acts ther eof.

                1.0 1.13        "General Inte rest Rate" means a rate per ann um equa l to the lesse r of
      (a) th e varying rate per annum that is equal to the prime interest rate as defined and pub licly
      quoted by the Wall Street J ournal that is also the ba se rate on corporate loa ns at large Uni ted
      States mo ney center com mercia l banks , from time to time as its prime comme rcia l or simil ar


                              BLACK DUCK PROPERTIES. LLC
                                   Company Agreement
                                           2



                                                                                           WRIGHT-000154
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 10 of 51



       reference int erest rate, with adjustments in that varying rate to be made on the same date as
       any change in that rate , and (b) the maximum rate permitted by applicable law .

               1.01.14         "Lending Membe r" has the meaning given that term in Section
       4.03.01.02.

               1.01.15        "Man ager" means any Person named in the Ce1iificate of Fonnation
       as an initial Manager of the Company and any person hereafter elected as a Manager of the
       Company as pro vided in this Agreement , but does not include any Person who has ceased
       to be a Manager of the Co mpan y.

              1.01.16        "Member" mean s any person executing this Agreement as of the date
      of this Agreement as a Member or hereaft er admitted to the Company as a Member as
      provided in this Agreement, but does not include any Person who has ceased to be a Member
      of the Co mp any.

               1.01.17         "Members hip Interest" mean s the intere st of a Membe r in the
      Company, includin g, without limit ation, rights to distributions (liquidating or otherwise) ,
      allocation s, information , and to consent or approve.

                1.01.1 8       "Pcnnitted Transferee" has the m eaning given that term in Section
      3.03.02

                 1.0 1. 19       "Person" include s an indi vidua l, corporatio n, business trust, estate,
      trust , custodian , trustee, executor , administrato r, nomi nee, partner ship , regist ered limited
      liabilit y paiinership, lim ited partnership, assoc iation , limit ed liability company, government,
      governmental subdi vis ion, governmental agency , governmenta l instrumentality , and any
      other legal or commercial entity, in it own or representative capaci ty. Any of the forego ing
      ent ities may be formed under the laws of this state or any other juri sdiction ..

                1.01.20        "Proceeding" ha s the meaning given that term in Section 8.01.

                1.01.21   "Required Intere st" means one or more Members ha ving among them
      more than Fifty-Onepercent(51%) of the SharingRatiosof all Members.

              1.01.22        "Sharing Ratio" wi th respect to any Member mean s a fraction
      (expressed as a percentage) , the numerator of which is that Member's Commitment and the
      denominator of whi ch is the sum of the Comm itme nts of all Me mb ers.

              1.01 .23      "Super Majority" means those Members who hold Membership Units
      that exceed Eighty Percent (80%) of the Company 's total Mem bership Units.


                             BLACK DUCK PROPERTIES, LLC
                                  Company Agreement
                                                  3


                                                                                          WRIGHT-000155
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 11 of 51



                 1.01.24            "TBOC" mean s the Texa s Bu siness Organ izations Code and any
         succe sso r statute , as amended from time to time.

                 1.01.25         Other term s defined her ein have the meaning so given them .

         1.02 Construction. When eve r th e con text require s, the gender of all wor ds used in this
Agreement include s the m asc uline , feminine , and neuter. All references to A1iicles and Sections
refer to aiiicles and sections of this Agreement, and all references to Exhibits are to Exhibit s attached
hereto , each of which is mad e a part hereof for all purpo ses.

                                            ARTICLE II
                                          ORGANIZATION

        2.0 1 Formation. The Company ha s been fonned as a Texas Limited Liability Company
b y the filing of a Certificate of Formation (the "Certificate") under and pur suant to the Act and
issuance of a Certificate of Fom1ation for the Company by the Secretary of State of Te xas.

        2.02    Name . The name of the Company is "BLACK DUCK PROPERTIES, LLC" and
all Company bu sine ss mu st be conducted in that name or such other names that comply with
applicab le law as the Members may select from time to time.

         2.03    Registered Office, Registered Agent, Principal Office in the United States; Other
Offices . The registe red office of the Company required by the Act to be maintain ed in the State of
Texas shall be the office of the initial regi stered age nt named in the Cetiificate or such other office
(which need not be a place of bu sine ss of the Company) as the Manag ement may designate fr om
tim e to time in the manner provided by law . The regis tered agent of the Company in the State of
Texa s shall be the initial regi ste red agent named in the A1iicles or such other Per son or Per sons as
the Management may desig nate from time to time in the manner provided by la w. The principal
office of the Company in th e United States shall be at such place as the Management may designate
from time to time, which need not be in the State of Texas , and the Company shall maintain records
there as required by Sections 3. 151 and IO 1.50 I of the Act and sha ll keep the street address of such
principal office at the r egistered office of the Company in the State of Texas. The Company may
have such other offices as the Management may desi gna te from time to time.

        2.04    Purposes. The purposes of th e Co mpan y are those set fo1ih in the Cetiificate.

         2.05    Foreign Qualification.      Prior to the Co mpan y's conducting business in any
juri sdiction other than Texas, the Comp any must co mply , to the ex tent procedures are available and
those matter s arc reasonably w ithin the contro l of the Management , with all requirement s nece ssary
to qualify the Company as a foreign Limited Liability Company in tha t juri sd icti on. When
necessary, each Member shall execute , acknowledge , swear to , and deliver all certificates and other


                               BLACK DUC[( PROPERTIES, LLC
                                    Company Agreement
                                                   4



                                                                                          WRIGHT-000156
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 12 of 51



 instruments conforming with this Agreement that are nece ssary or appropriate to qualif y, continue ,
 and terminate the Company as a foreign Limited Liab ility Company in all such jurisdictions in which
 the Company may conduct business.

         2 .06 Term. The Company commenced on the date the Secretary of State of Texa s issued
 a Ce1iificate of Fonnation for the Company and shall continue in existence for the period fixed in
 the Ce1iificate for the duratio n of the Company, or such earl ier time as this Agreeme nt may specify.

        2.07 Mergers and Exchanges. The Company may be a party to (a) a merger, or (b) an
exchange or acquisitio n of the type described in Chapter 10 of Title 1 of the Act , subject to the
requirements of Section 6.02.0 1.

        2.08 No State-Law Partnership . The Members intend that the Company not be a
paiinership (including without limitation, a limit ed part nership) or joint venture. Additionally, no
Memberor Managerwill be considereda state-lawpartner or joint venturerof any other Member
or Manager. It is intend ed that the Company , while it qualifie s under the pro vision s of IRS
Rev.P roc. 2002-69, will be considered a domestic eligible entity with a single owner electing to be
disregarded as a separate entit y for federal income tax purposes pursuant to Federal Trea sury
Regulation 301.7701-3; if other Members are added, the Company will be considered a paiinership
for federa l income-tax purposes and the Members and Managers will be considered partners for
federal income-tax purpos es only. This Agreement may not be construed to suggest otherwise .

                                     ARTICLEIII
                        MEMBERSHIP; DISPOSITIONS OF INTERESTS

       3.01   Initial Members. Th e initial Members of the Company are the Persons executing
this Agreement as of the elate of this Agreement as Members , each of which is admitted to the
Company as a Member effec tive contemporaneously with the execution by such Person of this
Agreement.

         3.02 Representations and \-VaJTanties. Each Member hereby repre sents and wa n-ants
to the Company and each other Member that (a) if that Membe r is a CoqJoration, it is duly organized ,
val idly existing , and in good standing under the law of the state of its incorporation and is duly
qualified and in good standing as a foreign corporation in the ju1isdiction of its principal place of
business (if not incorporated therein) ; (b) if that Member is a Limited Liability Company , it is dul y
organized, validly existing, and (if applicab le) in good standing und er the law of the state of its
organization and is duly qualified and (if applicable) in good standing as a for eign Limited Liabilit y
Company in the juri sdiction of its principal place of business (if not organized ther ein; (c) if that
Memb er is a partner ship , trust, or other entity , it is duly fanned , va lidly existing, and (if applicable)
in good standing under the law of the state of its formation , and if required by law is dul y qua lified
to do business and (if applicable) in good standing in the juri sdiction of its principal plac e of


                                 BLACK DUCK PROPERTIES, LLC
                                       Company Agreement
                                               5


                                                                                               WRIGHT-000157
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 13 of 51



busines s (if not fanned therein) and the representations and watTanties in clause (a), (b) or (c), as
applicable, are true and co1Tectwith respect to each pa1iner (other than limited partner s), trustee, or
other member thereof; (d) that Member has full Corporate, Limited Liability Company, pminer sh ip,
trust, or other applicable power and autho1ity to exec ute and agree to this A,greement and to perfonn
its obligations hereunder and all nece ssary actions by the Board of Dir ecto rs, Shareholders ,
Managers , Members, Paiiners , Trustees, Beneficiarie s, or other Persons nece ssary for the due
authorization, execution, deliver y, and performance of this Agreement by that Member have been
duly take n; (e) that Member has duly executed and delivered thi s Agreement; and (f) that Member's
authorization, execution , delivery , and performance of this Agreement do not conflict with any other
agreement or atTangement to which that Member is a pmiy of by which it is bound .

       3.03     Restrictions on the Disposition of an Interest.

                3.03.01        Except as specifica lly pro vided in thi s Section 3.03, a disposition of
       an interest in the Company ma y not be effected without the consent of (a) a majority of the
       Managers who are Members (excluding the Manager who is making such Dispo sition); or
       (b) if there are no Managers of tl1e typ e described in clau se (a), a Required Interest. Any
       attempted Dispos ition by a person of an interest or 1ight, or any pmi thereof , in or in respec t
       of the Company other than in accordance with thi s Section 3.03 shall be, and is hereby
       declared , null and void ab initio.

               3.03.02          The following provisions of thi s Section 3.03 .02 sha11 control,
       not withst anding the general restricti on of Section 3.03.0 1 above:

                        3.03.02.0 I     Divorce. In the event the ma1TiageofaMe mber and his or her
               spouse shall be dissolved by reaso n of divorce and in conjunction there with the
               spou se of such Member shall be or beco me entitled to rece ive or is awarded under
               and by virtue of the decree and judgment of the court granting such divorce (or under
               and by virtue of a prop e1iy settlement agreement entered into between such Memb er
               and his spouse , whe ther or not same is incorporat ed in the decre e of divorce) any
               Membership Intere st owned and held by the Member at or prior to the time of suc h
               divo rce, the spou se of such Member shall be deemed to have offered to sell such
               Mem bership Intere st (the "Offered Interests") to the persons described in this Section
               3.03.0 2.01 for the Agreement Price and under the Agreement T enn s defined below.
               For purpo ses of thi s Section 3 .03.02.01 , the date that the divorce is final shall be the
               Deemed Offer Date.

                               A.      The divorcing Member shall have sixty (60) days from the
                       Deemed Offer Date to elect to purchase the Offered Inter ests awa rd ed to his
                       or her spo use.



                              BLACK DUCK PROPERTI ES, LLC
                                   Company Ag reemen t
                                                   6



                                                                                           WRIGHT-000158
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 14 of 51



                             B.       If the divorcing Me mber shall not elect or sha ll in writin g
                    waive such right to buy all of the Offered Inter ests within sixty (60) days of
                    the Deemed Off er Dat e, the descendants of the Divorc ing Member shall have
                    nin ety (90) days from the Deemed Offer Date in whic h to elect to buy any
                    patt or all of the Offered Inter ests that such divorc ing Member did not elect
                    to buy. Said descenda nts shall elect to buy suc h Offered Interests in such
                    propo1tion as they shall agree upon.

                             C.      If the descendants of the divorcing Member sha ll not elect or
                    shall in wr iting wa ive such right to bu y all of the Offered Int erests within
                    ninety (90) days from the Deem ed Offer Date , the other Members sha ll have
                    one hund red twenty ( 120) days from the Deemed Offe r Date in wh ich to elect
                    to buy all, but not less than all, of the Offered Interests that suc h descendants
                    did not elect to buy . Th e oth er Me mbers may elect to buy such Offered
                    Interests in proportion to their respect ive Membership Interests (excl uding the
                    Offered Interests) or in such other proportion as they shall agree upon.

                            D.      If the di vorcing Member , descendants and non -divorcing
                    Members do not, in the aggregate, agree to bu y all of the Off ered Interests
                    within one hundred twenty ( 120) days of the Deemed Offer Date, the
                    Co mpany may, within one hundr ed fifty ( I 50) days of th e Deemed Offer
                    Date, bu y all , and not less than all , of the Off ered Interests that the
                    descendants and non-divorcing Mem bers did not elect to buy.

                            E.       If the Compa ny does not agree to buy all of the Offered
                    Interests as prov ided above , th e Offe red Intere sts that have not been sold may
                    be he ld by the spouse of the divorcing Member , in part or in who le, and/or
                    may be offered for sale to a patty not m entioned above.

                    3.03.02 .02     Death of a Me mber. On the death of any Member , his or her
            exec utor, trustee or admini strator (as the case may be) shal l immed iately be dee med
            to have offered to sell all of the deceased Membe r's Membership Interest (th e
            "Offere d Interests") to the persons described in this Section 3.03.02.02 at the
            Agreement Price and on the AgreementTenns. For purposes of this Section
            3.03 .02.02, the date of death of the Member shall be th e Deemed Off er Date .

                            A.      The Surviving Members shall have one hun dre d twenty (120)
                   days from the Deemed Offer Date in wh ich to elec t to buy any part or all of
                   the Offe red Interests. The su rviving Me mbers may elect to buy such Offered
                   Interests in propo1tion to their respecti ve Membersh ip Interests (excludi ng the
                   Offered Interests) or in such other proportion as they sha ll agree upon.


                          BLA CI<DUCK PROPERTIES, LLC
                                    Company Agreement
                                            7


                                                                                       WRIGHT-000159
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 15 of 51




                             B.       If the surviving Members do not, in the aggregate, agree to bu y
                    all of the Offered Interests within one hundred twenty ( 120) days of the
                    Deemed Off er Date, the Company may, within one hundred fifty ( I 50) days
                    from the Deemed Offer Date, buy all, and not less than all, of the Offer ed
                    Inter ests that the descendants and surviving Members did not elect to buy.

                            C.      If the Com pan y does not agree to buy all of the Off ere d
                    Interests within one hundred fifty (I 50) days of the Deemed Offer Date , the
                    Offered Interests that have not been sold may be held , in part or in whole, by
                    the heirs of the deceased Member and/or may be offered for sale to a party
                    not mention ed above .

                             D.      For purposes of this Sec tion 3.03.02.02, the tenn ''dea th"
                    include s the death of all of the natural beneficia ries of a trust and, for a non-
                    natura l person , disso lution, liquid ation, merger, tennination or the like.

                    3.03.02.03        Incapacity of a Member. If a Member is det ennin ed to be an
            incap acitated Member as defined below, he or she shall immedi ately be deemed (for
            purposes of this Section 3.03.02.03, the "Deemed Offer Date") to have offe red to sell
            to the other Members all of the Incapacitated Member's Membership Interest (the
            "Offer ed Intere sts") at the Agreeme nt Price and on the Agree ment Tenn s.

                           A.       The other Members shall have sixty (60) days from the
                   Deemed Offer Date in which to elect to buy all or any part of the Offered
                   Interests of the Incapac itated Member. The other Membe rs may elect to buy
                   such offe red Membership Interests in proportion to their respec tive
                   Membership Interests (excl udin g the Offered Interests) or in such othe r
                   propo1tion as they shall agree upon.

                           B.      lft he Members do not, in the aggregate , agree to bu y all of the
                   Offered Interests within the opt ion period provided above , the Comp any may,
                   within ninet y (90) days Deemed Option Date , buy all , and not less than all,
                   of the Offere d Interests that the other Members did not elect to buy.

                           C.       If the Co mpany doe s not agree to bu y all of the Offered
                   Interests within nin ety (90) day s of the Deemed Offer Date, the Offered
                   Interests that have not been sold may be held, in whole or in pmi , by the
                   estate of the lncapac itated Person and/or may be offered for sale to a party not
                   mentioned above.



                          BLACK DUCK PROPERTIES , LLC
                                Comp any Agreement
                                               8


                                                                                       WRIGHT-000160
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 16 of 51



                              D.      A Member is an '' Incapacitated Memb er" if the Member is: (i )
                     is und er a legal decree of incompet ency (the dat e of such decree being
                    deemed to be the elate on which such incapacity occurr ed); or (ii) is subject
                    to a medical detennin ation that th e Memb er, b ecause of a medica lly
                    dete nnin ab]e di sease, injur y, or oth er mental or physic al disabi lity, is
                    mentally unabl e to man ager his ow n legal or fina ncial affa irs, and th at such
                    di sability is determin ed or reasonably expected to last at least twelve ( 12)
                    months, based on then-a vailable medical informati on.                   A medica l
                    determin ation of disabilit y will ex ist upon the rece ipt by th e Co mpany of the
                    written opini on of a physician who has examin ed the Memb er whose
                    disabilit y is in question. If the Co mpany disagre es wi th the op inion of such
                    physician (the " First Physician"), it may engage at its own expen se another
                    physician (the " Seco nd Physician") to ex amine the Me mber whose disabili ty
                    is in ques tion. The Second Ph ysician shall co nfer with the First Physician
                    and, if they toge ther agree in writi ng that th e Member is or is not disabled ,
                    th eir writ ten opinion shall be conc lusive as to such disab ility. If the First and
                    Seco nd Physicians do not agree, they shall choose a third consultin g
                    physician (th e expense of whi ch shall be borne by the Co mpa ny), and th e
                    writ ten opinion of a maj ority of these thr ee (3) phys icians shall be co nclusive
                    as to such disabilit y. Th e date of any written opinion that is conclusive as to
                    such disabilit y is the date on which such disabi lity, if tlrnt is the conclusion,
                    will be deemed to have occtm ed. Each Member hereby co nsents to such
                    exa min ation, to furn ish any medic al info rm ation requ este d by any exa m ining
                     phys ic ia n, and to wa ive an y appli cab le ph ys ic ian-p ati ent p riv ilege that m ay
                    nrise because of such ex amin ation. All physicians exce pt th e First Physician
                    se lected hereund er mu st be boa rd- certifi ed in the spec ialty m ost close ly
                    related to the nahir e of the disabilit y alleged to ex ist.

                   3.03.02.04        Am:eem ent Pri ce . Th e "Agre ement Pri ce" shall be th e fair
            market value as agreed upon by the transfe rring Memb er and th e purc hase r. If th e
            fair m arket value cannot be agreed upon, then th e Me mber and the pur chaser shall
            engage a business valuation specialist as appointed by the Co mpany' s CPA to
            detennin e the fair m arket va lue wh ich determin ation shall b e bindin g.

                      3.03 .02.0 5      Agr eeme nt Te rm s. T he buyer(s) shall pay the Agreement
            Price for any Offered Interests hereund er in cas h, wire tran sfe r, or othe r imm edi ately
            ava ilable funds. Th e purchase of the Offered Interests pur suant to this Ag reement
            shall take place at a closing, held at I :00 P.M. on the thirti eth (30 1h) day after the date
            on whi ch the last option to buy has exp ired or been exec uted , or on whi ch the last
            buyer beco mes ob ligated to buy the Offer ed Interest, at th e Compa ny' s prim ary p lace
            of bu siness , or at any other place to which th e pa1iies agree.


                            BLACI( DU CK PRO PERTIES , LLC
                                  Comp any A greement
                                           9


                                                                                               WRIGHT-000161
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 17 of 51




                         3.03.02.06. Special lffevoca ble Off er. An y Memb er ("Off e1i ng Member")
               may at any time send to all or any of the other Members ("Offeree Member") a
               Special Iffevocable Offer. Th e Special In evo cable Off er is an iffevocabl e wr itten
               offe r to p urchase all of the Offe ree Memb er's Memb ership Interests for a stated p rice
               ("Stated Price" ) and on stated tem1s ("S tated Tenn s") that shall include full p ayment
               at closing by go od check or other imm ediately availabl e funds . A Spec ial ltTevoca ble
               Offe r is valid only ifacco mp anied by the Offe1ing Memb er's depos it w ith an Escrow
               Age nt of an ass ignme nt fo rm (app rove d by the Company) assig ning the Offe 1ing
               Memb er' s Membership Interest to the Offeree Mem ber and the Offering Mem ber' s
              good check for the entire Stated Price . The Offeree Me mb er shall have thiti y (30)
              clays from the Spec ial ltTevocab le Offer to send a Special Wr itten Notice to the
              Offering Memb er to either accep t the offer or reject the offe r by agree ing to purchase
              the Offering Memb er's Member ship Interest for the Stated Price and on the Stated
              Tem1s. The Special Wr itten Notice shall only be valid if the Off eree Me mber
              deposits with the Escrow Age nt a copy of the Special Written No tice and depos its
              with the Escrow Age nt either (i) an ass ignm ent fonn ass igning the Offe ree M ember' s
              Membership Interest tot the Offering Membe r if the Offeree Me mber accepted the
              offe r or (ii) a good check in the amount of the Stated Price if the Off eree Memb er
              rejec ted the offer. Fail ure to respond to the Special lffevoca ble Offer within the
              thirty (30) day pe1iod shall cons titute the Off eree Member' s acce ptance of the
              Offering Member's offer. All fees charged by the Escrow Age nt shall be paid by the
              Comp any.

               3.03.03          Subject to the prov isions of Section 3.03. 02, 3.3.03.0 4, 3.03.05, and
       3.03.06 , (a) a Person to whom an interest in the Co mpany is transfeJTecl has the right to be
       admi tted to the Company as a Mem ber with the Shaiin g Ratio and the Co mm itment so
      transfetTecl to such Perso n, if (i) the Member ma king such transfer grants the transferee the
      right to be so admi tted, and (ii) such transfer is consented to in accor dance with Section
      3.03.01; (b) a Permitt ed T ransferee under the circumstances described in Section 3.03 .02 has
      the 1ig ht to be admitt ed to the Com pany as a Memb er with the Sharing R atio and the
      Commitm ent so transfetTed to the Permitt ed Tra nsfe ree; and (c) the Com pany or (with the
      pe1111issio n of the Comp any, which may be withh eld in its so le discretion) a Lendin g Member
      may grant the pur chaser of a Delinqu ent Memb er's interest in the Co mpa ny at a foreclosu re
      of the securit y interest there in gran ted pursuant to Sec tion 4.03 .02 the right to be adm itted
      to the Comp any as a Me mber with such Sharing Ratio and such Co mmi tment (no greater
      than the Sharing Ratio and the Commitm ent of the Me mber effect ing such Disposition prior
      thereto) as they may agree.




                              BLACK DUCK PROPERTIES, LLC
                                   Company Agreement
                                          10


                                                                                          WRIGHT-000162
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 18 of 51



               3.03.04          The Compan y may not recogn ize for any purpo se any purp o1ied
       Dispos ition of all or p art of a Membership Interest unle ss and until the other app licable
      pro visions of thi s Section 3.03 have been satisfied and the Managers have received, on behalf
      of the Company , a document (a) exec uted by both the Member effec ting the Disposition (or
      if the transfer is on account of the death, incapacity, or liquid atio n of the tran sferor, its
      represen tati ve) and the Person to which the Membership intere st or part thereof is Di sposed;
      (b) including the notice address of any person to be admitt ed to the Company as a Member
      and its agreement to be bound by this Agreement in respect of the Membership Interest or
      part ther eof being obtained ; (c) sett ing fo1ih the Sharing Ratios and the Commitm ents afte r
      the Dispos ition of the Member effect ing the Dispos ition and the Person to whic h the
      Membership Inter est or part thereof is Disposed (which together must total the Sharing Ratio
      and the Commitm ent of the Member effecting the Dispos ition before the Disposit ion); and,
      (d) containing a representation and wmTanty tha t the Di spo sition was made in acco rdan ce
      with all applicabl e laws and regulations (including sec uriti es laws) and , if the Perso n to
      whichthe MembershipInterest or paii thereofisDisposed is to be admittedto the Company,
      its repre sentation and waITanty that the representations and wana nti es in Section 3.02 are
      tru e and con-ect with respect to that Person. Each Dispos ition and, if appli cab le, admis sion
      complying with the provisions of this Section 3.03 .04 is effect ive as of the first day of the
      calendar month imm ediately succeedi ng the month in which the Managers receive the
      notificat ion of Di spos ition and the other requirem ents of this Section 3.03 have been m et.

               3. 03. 05        For the right of a Member to Di spose of a Membe rship Interest or any
      pmi thereof or of any person to be admit ted to the Com pany in conne ctio n therewith to exist
      or be exe rcised , (a) eit her (i) the Memb ership Interest or pa1i thereof subject to the
      Disposition or adm ission mu st be registered under the Securities Act of 1933 , as amended,
      and any applicable state sec uriti es laws, or (ii) the Company must receive a favorable opinion
      of the Compa ny's lega l counsel or of othe r lega l counsel accep table to the Managers to the
      effect that the Di spos ition or admission is exe mpt from registrat ion under those laws; and,
      (b) the Company must receive a favorab le op inion of the Comp any's legal counsel or of other
      lega l counsel accepta ble to the Ma nagers to the effect that the Dispos ition or admi ssion,
      whe n added to the total of all other sales , ass ignmen ts, or other Dispos itions within the
      preceding twe lve (12) month s, wou ld not result in the Comp any's being considered to have
      termin ated with in the mean ing of the Code. Th e Managers, howev er, may waive the
      requiremen ts of th is Section 3.03.05 .

                3.03.06          T he Membe r effect ing a Disposition and any Person admitt ed to the
      Compa ny in connec tion ther ewith shall pay, or reimbur se the Company for, all costs incune d
      by the compa ny in con nection with the Dispo sition or admission [including , without
      limit at ion, the legal fees incu1Ted in connect ion with the legal opinions refened to in sectio n
      3.03 .05] on or before the tenth (10th) day afl:er the receipt by that Person of the Company's
      invo ice for the amount du e. If payment is not made by the date due, the Person owing the


                             BLACK DUCK PROPERTIES, LL C
                                  Company Agreement
                                                  11



                                                                                          WRIGHT-000163
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 19 of 51



         amount shall pay interest on the unpaid amount from the date due until paid at a rate per
         annLtm eq Lta l to the Defau lt Interest Rate.

            3.03.07     It is these Regulations' intent that while thi s Company qualifies under the
        provisions ofl.RS Rev. Proc. 2002 -69 as having one owner, this Company's tax status shall
        be that of a domestic eligible entity with a single owner electing to be disregarded as a
        separate entity pursuant to Federal Treas ury Regulation 301.7701-3. However , if the
        company has more than one owner, it's tax status shall be that of a paiinership. Except as
        allowed by the Code and any coJTesponding rules and regulation s, it is intended that this
        Company will not allow free transferability of interest. To the exte nt possible , this
        Agreement will be read and interpreted to prohibit the free transferabilit y of interest of any
        Member. Any attempted Disposition by a Person of any intere st or right in the Company
        other than in accordance with this section 3.03 will be null and void ab initio.

          3.04 Additional Members. Additional Persons may be admitted to the Company as
Members and Membership Interest s may be created and issued to those Perso ns and to existing
Members at the direction of (a) a majority of the Managers who are Members, or (b) ifthere are no
 Managers who are Members , a Required Intere st, on such tenns and conditions as the Managers may
determin e at the time of admission. The tenn s of admission or issuance must spec ify the Sharing
Ratio s and the Commitments applicable thereto and may provide for the creation of different classes
or groups of Members and having different right s, powers, and duties. The Managers shall reflect
the creation of any new class or group in an amendment to this Agreement indicating the diff erent
rights , powers, and duties , and such amendment need be exec uted only by the Managers. Any such
admission must comply with the provisions of Section 3.03.0S(a) and (b) and is effective only after
the new Member has exec uted and deli vered to the Managers a document including the new
Member's notice address , its agreement to be bound by this Agreement, and its representation and
wa1i-antythat the repre sentation and warra nties in Section 3.02 are true and correct with respect to
the new Member. The provisions of this sect ion 3.04 shall not apply to dispositions of Membership
Intere sts.

          3.05   Inter est in a Member. A Member that is not a natural person may not cause or
pennit an intere st, direct or indir ect, in itself to be dispo sed of such that , after the Dispo sition, (a)
the Company would be considered to have tennin ated within the meaning of sectio n 708 of the
Code , or (b) without the consent of the Managers and a Req uired Interest, that Member shall cease
to be controlled by substa ntially the same persons who control it as of the date of its admission to
the Com pany. On any breach of the provi sions of clause (b) of the imm ediately preceding sentence ,
the Company sh al I have the option to buy , and on exercise of that option the breaching Member must
se ll, the breaching Member's Membership Interest, all in accordance with A1iicle XJ as if the
breaching Member were a Bankrupt Member.




                                BLACK DUCK PROPERTIES, LLC
                                     Company Agreement
                                                      12



                                                                                              WRIGHT-000164
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 20 of 51



         3.06    Information.

                  3.06.0 I           In addition to the other rights specifically set fo1ih in thi s Agreement ,
         each Member is entitled to all infonnation to which that Member is entitled to h ave access
         pursuant to Sections 3.153 and 101.502 of the Act under the circumstances and subject to the
         conditions therein stated. The Members agree, however , that the Managers from time to time
         may detennine , due to contractual obligations , busine ss conc erns, or other considerations ,
         that certain infonnation regarding the business , affairs , prop erties , and financial condition
         of the Company should be kept confidential and not provided to some or all other Members ,
         and that it is not ju st or rea sonable for those Members or assignees or representatives thereof
         to examine or copy that infonnation.

                 3.06.02          The Members acknowledge that , from time to time, they may rece ive
        info1111ationfrom or regarding the Company in the nature of trade sec rets or that otherwise
        is confidential , the relea se of which may be damaging to the Company or Persons with which
        it doe s business. Each Member shall hold in strict confidence any infonnation it recei ves
        regarding the company that is identified as being confidential (and if that infonnation is
        provided in writing, that is so marked) and may not disc lose it to any Person other than
        another Member or a Man ager, except for disclo sures (a) compelled by law (but the Member
        must notify the Managers promptly of any reque st for that infonnation , before disclo sing it
        if practicable),(b) to advisersor representativesof the Memberor Personsto whichthat
        Member's Membership 1nterest may be Disposed as pennitted by this Agreement, but only
        if the recipients have agreed to be bound by the provisions of this Section 3.06.02 , or (c) of
        information that Member also has received from a source indep endent of the Company that
        the Member reasonably belie ves obtained that infonnation w ithout breach of any obligation
        of confidentiality. The Members acknowledge that breach of the pro visions of thi s Section
        3.06.02 may cause in-eparable injury to the Company for which monetary damages are
        inad equate, difficult to compute, or both. Accordingly , the Members agree that the
        provisions of this Section 3.06.02 may be enforced by specific perfonnanc e.

        3.07 Liability to Third Parties. No Member or Manager sha ll be liable for the debts ,
obligations or liabiliti es of the Company , including under a judgment decre e or order of a cou1i.

        3.08    Withdrawal.       A Member does not ha ve the right or po wer to withdraw from the
Company as a Member.

         3.09 Lack of Authority. No Member (other than a Manager or an officer) has the
authority or po wer to act for or on behalf of the Company , to do any act that wo uld be binding on
the Compa ny, or to incur any expenditures on behalf of the Company. Except as otherwi se
specifically provided in this Agreement to the contrary, no Member will have the right to (a)
part icipate in the control of the Company 's bu siness affair s; (b) tran sact any busines s of or in the


                                BLACK DUCT( PRO PERTIES, LLC
                                      Company Agreement
                                                     13



                                                                                               WRIGHT-000165
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 21 of 51



name of the Company: (c) have any power or authority to bind or obligate the Company; or (d)
require patiition of the Company ' s prope1iy or to compel any sa le or appraisal of the Company ' s
assets.

                                         ARTICLE IV
                                   CAPITAL CONTRIBUTIONS

         4.0 I   Initial Contributions. Contemporaneously with the exec ution by such Member of
thi s Agreement , each Member shall make the Capital Contributions de sc1ibed for that Member in
Exhibit A . In exchange for eac h contribution , the contributing Member will receive a Membership
Unit for each dollar value and a fraction of a Membership Unit for each fraction of a dollar value
contributed by that Member.

         4.02    Subsequent Contributions. Without creating any rights in favor of any third pariy ,
 each Member shall contribute to the Company, in cash , on or before the date specified as hereinafter
described, that Member's Sharing Ratio of all monies that in the judgment of the Managers are
necessary to enable the Company to cause the assets of the Company to be properly operated and
maintained and to dischar ge its costs , expenses, obligations, and liabilities ; provided, however , that
a Member is not obligated to conttibute a total amount that , when added to all Capital Conhibutions
that Member previously has mad e pur suant to Section 4.0 I or thi s Section 4.02, exceeds th at
Member's Commitment.           The Managers shall notify each Member of the need for Capital
Co ntributi ons pursuant to this Section 4.02 whe n approp1iate, which notice must includ e a state ment
in reasona ble detail of the propo sed uses o f the Capital Contributions and a date (whic h date may
be no earlier that the fifth bu sine ss clay following each Member's receipt of its not ice) before the
Cap ital Contributions mu st be made. Notices for Capital Cont,ibutions mu st be mad e to all
Members in accordance with their Sharing Ratios. No m embe r will be required to make any Cap ital
Contributions to the Company beyond those clesc 1ibecl in this Agreement, other wise agreed to in
writing by the Members from whom such additional Capital Co nt1ibution is so ught, or as may be
required b y a 11011-waivableprovision of the TBOC.

       4.03     Failure to Contribute.

              4.03 .01          lf a Member does not contribute by the time required all or any portion
       of a Capital Co ntribution that Member is required to make as provided in thi s Agreement ,
       the Company ma y exercise, on notic e to that Member (the "Delinquent Member"), one or
       more of the followi ng remedie s:

                        4.03.01.01         taking such action (including, without limitation , court
               proceedi ngs) as the Managers may deem approp1iate to obt ain payment by the
               Delinquent Member of the porti on of the Delinquent Mem b er's Capit al Co ntribution
               that is in default , tog ether with interest thereon at the Default Interest Rate from th e


                               BLACK DUCK PROPERTIES,. LLC
                                     Company Agr eement
                                            14


                                                                                           WRIGHT-000166
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 22 of 51



             date that th e Capital Contribution was due unti 1the dat e that it is made , all at the cost
             and expense of the Delinquent Member ;

                     4.03.01.02      pennitting the other Member s in proportion to their Sharing
             Ratios or in such other percentages as they may agree (the "Lending Member ,"
             whether one or more) , to advance the portion of the Delinquent Member's Capital
             Contribution that is in defa ult , with the following res ults :

                             4.03.0 1.02.01 the sum ad vanced constitutes a loan from the Lendin g
                     Member to the Delinquent Member and a Capital Contribution of th at sum
                     to th e Company by the Delinquent Member pursuant to the app licable
                     pro vis ion s of this Agreement ,

                             4.03.0 l .02.02 the prin cipal balance of the loan and all accrued unpaid
                     interest thereonis due and payablein whole on the tenth (10th) day after
                     written demand ther efo r by the Lending Member to the Delinquent Member,

                             4.03.01.02.03 the amount lent bears intere st at the Defa ult [nterest
                     Rat e from the day that the advance is deemed mad e until the date that the
                     loan , tog ether with all intere st accrued on it, is rep aid to th e Lendin g
                     Member ,

                             4.03.01 .02.04 all distributions from th e Company that otherwi se
                    wo uld b e mad e to the D elinqu ent Member (whether before of after
                    dissolution of the Company) instead sh all be paid to the Lending Men,bcr
                    until the loa n and a ll in te re st acc ru ed on it h ave b ee n p a id in full to the
                    Lending Member (w ith payment s being applied fir st to acc rued and unp aid
                    intere st and then to p1incipal ),

                             4.03.01.02.05 the payment of the loan and int eres t acc rued on it is
                    sec ured by a sec urity interest in the Delinqu ent Member's Membership
                    [ntere st, as more full y set in Section 4.03.02 , and

                             4.03.01.02.06 the Lendin g Member has th e righ t, in additi on to the
                    ot her rights and remedie s gra nted to it pursuant to this Agreement or
                    available to it at law or in equity , to take any action (including , without
                    limitation , cou1i proceedin gs) that the Lendin g Member may deem
                    appropriate to obtain payment by the Delinqu ent Member of the loan and all
                    accrued and unpaid intere st on it, at the cost and expe nse of the Delinquent
                    Memb er;



                            BLACK DUCK PROPERTIES, LLC
                                  Company Agreement
                                         15


                                                                                           WRIGHT-000167
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 23 of 51



                        4.03.01 .03    exercising the rights of a secured pmiy under the Unifom1
                 Co mm ercial Code of the State of Texas, as more fully set fotih in Section 4.03(b);
                 or

                           4.03.01.04    exercising any other ri ghts and remedies ava ilabl e at law or in
                equi ty.

                 4.03.02           Each Member grants to the Com pany, aod to eac h Lendin g Member
         with respect to any loa ns mad e by th e Lending Member to that Member as a Delinqu ent
         Member pursuant to Sect ion 4 .03.01 .02, as secu 1ity , equ ally and ratably , for the paymen t of
        all Cap ital Conhibutions that Member has agreed to make and the payment of all loans an d
        inter est accrued on them made by Lendin g Me mber s to th at Member as a Delinqu en t
        Member pur suant to Sect ion 4.0 3.0 1.02, a sec urity interes t in and a genera l lien on its
        Me mb ership Interest and the pro ceeds thereof, all under the Unifonn Com mercial Code of
        the State of Texas. On any defaul t in the payment of a Capital Contr ib ut ion or in the
        payment of such a loan or interest acc rued on it, the Compa ny or the Lending Member, as
        applic able , is entitled to all the 1ights and remed ies of a secured party under the Unifonn
        Commercial Code of the State of T exas w ith respect to the sec urity interest granted in thi s
        Section 4.03.02. Each Member shall exec ute and deliver to the Company and the other
        Members all fin ancing state ments and other instrume nts that the Managers or the Lendin g
        Memb er, as applicable, may request to effect uate and can-y out the pre ceding prov isions of
        this Sect ion 4.03.02. At the option of the Managers or a Lending Mem ber, this Agreement
        or a carbo n, photograp hic, or othe r copy hereof may serve as a financing statement.

        4.04 Return of Contributi ons. A Me mb er is not entitled to the return of any part of its
Capi tal Co ntributi ons or to be paid interest in respect of either its cap ital acco unt or its Cap ital
ContJib utions. An unr epaid Capita l Contribution is not a liabilit y of the Co mpany or of any
Me mber. A Member is not requir ed to contr ibut e or to lend any cash or property to the Com pany
to enab le the Co mpany to return any Member's Capita l Con tribution s.

          4.05 Advan ces by Member s. If the Co mpany does not have suffic ient cash to pay its
ob ligat ions , any Me mber(s) that may a1:,11·ee
                                              to do so with the Managers ' consent may advance all or
part of the needed funds to or on behalf of the Compa ny. An adva nce desc 1ibed in this Sect ion 4.05
const itute s a loan from the Membe r to the Comp any, bears interest at the General Interest Rate fro m
the elate of the advance until the date of payment, and is not a Cap ital Contribution.




                                BLACK DUCK PROPERTIES , LLC
                                     Company Agre ement
                                                    16



                                                                                            WRIGHT-000168
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 24 of 51



        4.06   Capital Accounts. If and when the company has mor e than a single Member and the
Compan y elects to taxed as a partnership for Federal income-tax purpos es, a capital account shall
be established and maintained for each Member as provided below; otherwise, the Company shall
be a domestic eligible entity with a single owner electing to be disregarded as a separate entity for
income federal inco1i1e tax purposes pursuant to Federal Treasury Regulation 301.7701-3 and this
Section 4.06 shall not apply.

                4.06.0 I      Each Member's capital account shall be increased by (a) the amount
       of mon ey contributed by that Member to the Company, (b) the fair market value of prope1iy
       contributed by that Member to the Compa ny (net of liabilitie s se cured by the contributed
       property that the Company is considered to assume or take subject to under sect ion 752 of
       the Code), and (c) alloc ations to that Member of Company income and gain (or item s
       thereat), including income and gain exempt from tax and income and gain described in
       Treas. Reg. § 1.704-1 (b)(2)(iv)(g), but excluding income and gain described in Treas. Reg.
       § l. 704-1(b)(4)(i).

                4.06.02          Each Member's capital account shall be decreased by (a) the amount
       of money distributed to that Member by the Company, (b) the fair market value of property
       distiibuted to that Member by the Company (net of liabilities sec ured by the distributed
       prope11y that the Member is considered to assume or take subject to under section 752 of the
       Code), (c) allocations to that Member of expenditures of the Company described in section
       705(a)(2)( B) of the Code , and (d) allocations of Company loss and deduction (or items
       thereof) , includin g loss and deduction described in Tre as . Reg. § 1.704-1 (b)(2)(iv)(g), but
      exclL1dingitems described in clause 4.06.02(c) above and loss or deduction describ ed in
      Treas. Reg. § 1.704-l(b)(4)(i) or§ 1.704-l(b )(4)( iii) . Th e Members capita l acco unts also
      shall be maintained and adjusted as pennitted by the pro vis ion s of Tre as. Reg.§ 1.704-
       1(b)(2)(iv)(t) and as requir ed by the other provisions of Treas R eg. §§ 1.704-1 (b )(2)(iv) and
       1.704-1(6)(4) , including adjustmen ts to reflect the allocations to the Members of
      depreciation, depletion , amortization, and gain or loss as computed for tax purpo ses, as
      required by Treas. Reg. § 1.704-1 (b)(2)(iv)(g).         A Member that has more than one
      Membership Interest shall have a single capi tal account which refl ects all of its Membership
      Interest s, regardless of the class of Membership Interests owned by that Member and
      reg ardless of the time or manner in which those Membership Interests were acq uired. On
      the tran sfer of all or pa1i of a Membership Inter est, the capital account of the transferor that
      is attributable to the transferred Membership Interest or pai1 thereof shall can-y over to the
      transferee Member in accor danc e with the provisions of Treas. Reg. § 1.704-1 (b )(2)(iv)(I).




                              BLACK DUCK PROPERTIES, LLC
                                    Company Agreement
                                                 17



                                                                                         WRIGHT-000169
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 25 of 51



                                       ARTICLE V
                             ALLOCATIONS AND DISTRIBUTIONS

         If and when the company ha s more than a single Member , all items of income , gain , lo ss,
deduction and credit sha ll be allocated , and di stribution s shall be made. w ith respect to each Me mber
as provided below. If ther e is but a single member pursuant to the pro visions of IRS Rev. Proc .
2002-69 , (i) the Co mp any shall be a domest ic eligible entity with a sing le ow ner electing to be
disrega rded as a separate entity pursuant to Federal Trea sury Regulati on 30 1.770 1-3, (ii) these
Sections 5.01 and 5.02 shall not app ly, (iii) all items of inco me, gai n, loss, dedu ction and credit of
the Comp any shall be allocated I 00 % to s uch singl e member , and (iv) distributions may be mad e
to such Member in any m arn1er not prohibited by th e Act.

        5.01    All ocations.

                5.01.01          Exceptas may be requiredby section 704(c)of the Code and Treas.
       Reg . § l.704-l (b) (2)( iv)(f)(4) , all items of income, ga in, lo ss, deduction and credit of th e
       Company shall be allocat ed amo ng the Members in accordance with their Sharing Ratios.

                 5.0 1.02       All items of income, gai n, loss, deduction, and credit alloca ble to any
       Membership Intere st that may have been transfen-ed shall be a1located between the tran sfe ror
       and th e tra nsfe ree ba sed on th e portion of the calendar year durin g whic h each was
       recog nized as ow ning that Mem ber ship Interest, without regard to the res ults of Com pany
       operations du1ing any particular portion of that calenda r yea r and without regard to wheth er
       cas h di stributi ons were mad e to the transfero r or the tran sferee during that calendar yea r;
       pro vided, howeve r, that thi s alloc at ion must be made in acco rdance with a method
       pem1iss ible under sec tion 706 of the Code and the regulation s the reunder.

       5.02    Distribution s.

                 5.02.0 I       From time to time (but at least once eac h calend ar year) the Manage rs
       shall dete1111inein their reasonab le judgment to what extent (if any) the Com pany's cash on
       hand exceeds its cu1Tent and anticipat ed needs, includin g, without limitatio n, for operati ng
       expenses, debt service, acquisitions , and a reasonab le contingency reserve. If suc h an excess
       exists , the Managers shall cause the Co mpany to distribut e to the Members, in accordance
       with their Sharing Ratios , an amount in cash eq ual to that excess.

                 5.02.02        From tim e to time the Managers also may ca use property of the
       Compa ny othe r than cash to be distr ibut ed to the Members , which disttib ut ion must be m ade
       in acco rdance with their Sh arin g Ratio s and may be made subject to existing liabiliti es and
       ob liga tions . Immediately prio r to such a distribution , th e capital acco unts of the Member s
       shall be adj usted as provid ed in Trea s. Reg. § l .704 -1 (b)(2)( iv)(f) .


                                BLACK DUCK PROPERTIES, LLC
                                     Company Agreement
                                            18


                                                                                           WRIGHT-000170
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 26 of 51



                 5.02.03        If Management elec ts, distributions of profits , losses, or return of
        capital may be withhe ld to accomp lish the Company's business purposes as may be
        estab lished from time to time.

                                           ARTICLE VI
                                          MANA GEMENT

         6.0 1 Management by Managers . Except for situat ions in which the appro val of the
Members is required by this Agreement or by nonwaivab le prov isions of app licab le law, and subject
to the provisions of Sect ions 6.02 and 6.03 below , (a) the powers of the Comp any shall be exe rcised
by or und er the authority of, and the business and affairs of the Company shall be managed und er
th e direction of the Ma nagers; and (b) the Ma nagers may make all decisions and take all actions for
the Com pany not otherwise provided for in this Agreement, including , without limit at ion, the
following:

                6.01.0 I       Entering into , making , and pe rfonning contracts , agreements, and
       other underiaking s binding the Compa ny that may be necessa ry, approp riate, or adv isab le in
       furih erance of the purposes of the Co mpany and making all decisions and wa ive rs
       thereunder;

                6.01.0 2        Opening and maintai ning bank and investment accounts and
       mi-angements, drawing checks and other orde rs for the payment of money , and des igna ting
       indi vidua ls wit h authority to sign or give instru ct ions with respect to those acco unts and
       arra ngeme nts;

               6.0 1.03        Maintaining the assets of the Co mp any in good order;

               6.01.04         Collecting sums due th e Company;

               6.0 1.05         To the extent that funds of the Co mp any are available therefor , paying
       debts and ob ligat ions of the Co mp any;

               6.0 1.06        Acquiring , utili zingforCompanypurposes,      and dispos ing of any asset
       of the Compa ny;

              6.0 1.07        Borrowing money or otherw ise com mittin g the cred it of the Company
       for Company activit ies and vol untary prepayments or extens ions of debt;

               6.0 1.08        Selecting, removing , and changing the aut hority and responsibi lity of
       lawyers, accou ntants, and other advise rs and cons ultants;



                              BLA CJ(DUCK PROPERTIES, LLC
                                       Company Agreement
                                               19


                                                                                          WRIGHT-000171
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 27 of 51



               6.01.09          Obtaining insurance for the Company;

               6.01. 10       Detennining dishibutions of Company cash and other property as
       provided in Section 5.02; and,

               6.01.11         Establishing a seal for the Company.

         6.02 Restrictions. No twith standi ng the provi sions of Section 6.01, the Managers may not
cause the Company to do any of the following without complying with the applicable requirement s
set forih below:

               6.02.01        Sell, lease, exchange or otherwise dispose of (other than by way of a
       pledge, mortgage , deed of trust or trust indenture) all or substantially all of the Company's
       property and assets (with or without good will), other than jn the usual and regular course of
       the Company's bu sines s, without obtaining the approval of a Required Intere st;

               6.02.02         Be a party to (a) a merger , or (b) an exchange or acquisition of the type
       described in Atiicle 5.02 of the TBOC, without complying with the applicab le procedures
       set fo11hin the Act; or,

               6.02.03        Amend or restate the Certificate          without complying with the
       applicable procedur es set forth in the Act.

       6.03    Actions by Managers, Committee, Delegation of Authority and Duties.

                6.03.01       In managing the bu siness and affa irs of the Company and exercising
       its powers, the Managers shall act (a) collectively through meeting s and written consents
       pursuant to Sections 6.06 and 6.08; (b) through committees pur suant to Section 6.03.02; and
       (c) through Managers to whom authority and dutie s have been deleg ated pursuant to Section
       6.03.03.

               6.03.02        The Manager s may, from time to time , designate one or mor e
      committees, each of which shall be comprised of one or more Managers. Any such
      committee, to the extent provided in such resolution or in the Ce,iificate or this A 6>reement,
      shall ha ve and may exercise all of the authority of the Mana gers, subject to the limitations
      set forth in the Act. At eve1y meeting of any such committe e, the presence of a majority of
      all the member s thereof shall constitute a quorum , and the affinnative vote of a majorit y of
      the member s present shall be necessmy for the adoption of any reso luti on. The Managers
      may disso lve any committee at any time, unless otherwise provided in the Ce1iificate or this
      Agreement.



                              BLACK DUCK PROPERTIES, LLC
                                    Company Agreement
                                           20


                                                                                          WRIGHT-000172
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 28 of 51



                  6.03.03        The Managers may, fi:om tim e to tim e, delegat e to one or more
        Managers such authority and duti es as the Managers may deem advisable. ln addition , the
        Managers may assign titles (including, without limitation , president , vice president, secretary,
        assistant secretary, trea surer and ass istant treasurer) to any such Manager. Un1ess the
        Managers decide otherwise , if the titl e is one commonly used for officers of a bu siness
        corporation fom1ed und er the TBOC, the assignment of such title shall con stitute the
        deleg ation to such Manager of the authority and duties that are nonnally associated with tha t
        office , subject to any specific delegation of authority and duties mad e pursuant to the fir st
        sentence of this Section 6.03.03. Any number of titles may be held by the same Manager.
        Any delegation pur suant to this Section 6.03 .03 may be revoked at anyt ime by the Managers.

                6.03 .04         Any Person dealing with the Company , other than a Member , may rely
        on the authority of any Manager or officer in taking any action in the nam e of the Co mpany
        without inquiry into the pro visions of this Agreement or compliance herewi th, regardle ss of
        wheth er that act ion actually is taken in accor dan ce with the provision of this Agreement .

                  6.03 .05        Except as otherwise provided in thi s Agreement, the Management will
        perfon11 its dutie s with respect to the Company and will devote such tim e and effo rt to the
        Company's bu sine ss and operations as the Management beli eves is reasonably necessary to
        mana ge the Company's affairs prud ently but only to the extent that the Co mp any has funds
        available to pennit the Man agers to per fon11suc h duties. The Managers and their re spec tive
        affiliates and all officers, directors, employees , and agents acting in that capacity , will not
        be liable to the Co mpany or its Members for any losses sustain ed or liabilitie s incu1Tedas a
        result of any act or omission of such Person if they acted on an infonn ed bas is, in good faith
        and in the hon est belief that the action taken was in the best interest of the Comp any. If a
        ques tion arise s as to a Manager reg arding the Manager 's liabilit y in con nection with the
        Manag er's dutie s under th e Agreement to the Company or another Member of the Company ,
        the Managers will have no mor e duty or liability in co nnect ion with those dutie s than if the
        Managers were acting as a member of the bo ard of dir ector s of a Texas corporation that was
        can-ying out the duties and respons ibili ties of the corporation.

         6.04 Number and Term of Office. The number of Managers will be the number set fo1ih
in the Ce1iificate. Each Manager will continue as a m anager un til the Manager's earli er death ,
dissolution , bankrupt cy, resiguatio n, or remova l. Managers need not be Members.

        6.05    Vacancies; Removal; Res ignation. A Super Maj ority may remo ve a Manager. The
vaca ncy ca used by the remova l may be filled by a Required Inter est. Any vaca ncy occ uni ng in the
Managers may be filled by a Requir ed Interest. A manager appointed to fill a vacancy will serve in
place of the Manager's predecessor. Any Manager may resig n at any time. Such resig nat ion shall
be m ade in w1iting and shall take effect at the time specified therein, or if no time be spec ified , at
the time of its rece ipt by the remaining Managers. The acceptance of a resig nati on shall not be


                               BLACJ( DUCK PROPERTIES , LLC
                                     Company Agreement
                                                   21



                                                                                          WRIGHT-000173
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 29 of 51



necessary to make it effec tive, unless ex press ly so provided in the resig nation .

        6.06     Meetings.

                 6.06.0 I          Unle ss other wise required by law or provided in the Certifi cate or this
        Agreement, a maj ority of the total number of Managers fixed by, or in the manner provided
        in, the Certifi cate or this Agreement shall co nstitut e a quorum for the transaction of business
        of the Managers, and the act of a majority of the Managers present at a meeti ng at which a
        quorum is present shall be the act of the Manage rs. A Ma nager who is present at a meet ing
        of the Managers at wh ich action on any Company matter is taken shall be presumed to have
        assented to the action unless his dissent shall be entered in the minu tes of the meeting or
        unless he shall file his writt en dissent to such actio n with th e Person acti ng as secre tary of
        the meeting before the adjou rnm ent thereof or shall deliver suc h dissent to the Compa ny
        immediately afte r the adj ournm ent of the meeting. Such 1ight to dissent shall not app ly to
        a Manager who voted in favor of such action.

                6.06 .02          Meetings of the Managers may be held at such place or places as sha ll
        be detennined from time to time by resolution of the Managers. At all meetings of the
        Ma nagers, bu siness shall be transacted in such orde r as sha ll from time to time be detennined
        by resolution of the Managers. Atte ndance of a Manager at a meeti ng shall const itute a
        waiver of notic e of suc h meet ing, except where a Manage r atte nds a meeting for the purpose
        of object ing to the tran saction of any business on the grou nd that the meet ing is not lawfully
        called or co nvened.

                 6.06.03          In connection with any an nu al meeting of Membe rs at whic h
        Managers we re elected, the Managers may, if a quorum is present , hold its first meet ing for
        the tra nsact ion of business imm ed iate ly after and at the same place as such annual meeting
        of the Me mb ers. Not ice of such meeting at suc h time and place shall not be required.

                 6.06.04        Special meetings of th e Managers may be called by any Ma nage r on
        at least twenty-four (24) hours notice to each other Ma nage r. Such notice need not state the
        purpose or purposes of, nor the business to be transacted at, such meet ing, except as may
        otherwise be required by law or provided for by the Ce1iificate or this Agreement.

         6.07    Approval or Ratification of Acts or Contra cts by Members. The Managers in
their discretion m ay submi t any act or contract for approva l or ratificat ion at any annua l meeting of
the Me mber s, or at any specia l meet ing of the Me mbers called for the purpose of consideri ng any
suc h act or contract, and any act or con tra ct that shall be approved or be ratified by a Required
Interest sha ll be as va lid and as binding upon the Compa ny and upon all the Members as if it shall
have been approved or ratified by every Member of the Company.



                               BLACJ( DUCJ( PROPERTIES,               LLC
                                     Company Agreement
                                                    22


                                                                                             WRIGHT-000174
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 30 of 51



         6.08 Action by Written Con sen t or Telephone Conferenc e. Any act ion pe1111itt          ed or
required by the Act , the Certifi cate, or this Agreement to be take n at a meeting of the Managers or
any committe e des ignated by the Managers may be taken without a meetin g if a consent in writing ,
setting fo1i h the act ion to be taken, is signed by all the Ma nagers or memb ers of such committee , as
the case ma y be. Such conse nt sha ll have the same force and effec t as a un animous vote at a meeting
and may be stated as such in any document or instrument filed with the Sec retary of State of Texas ,
and the exec ution of such consent shall constitute atte ndance or presence in person at a meeting of
the Managers or any such committ ee, as the case may be. Subje ct to the requirements of the Act ,
the Ce rtifi cate, or this Agreement for notice of meetings, unl ess otherwise rest1icted by the
Certi ficate , Managers, or members of any committ ee designated by the Managers , may paiiicipate
in and hold a meeting of the Managers or any committ ee of Managers, as the case may be, by means
of a conference telephon e or simil ar communications equipm ent by means of which all Perso ns
participating in the meeti ng can hear each other, and paiiicipation in such meeting sha ll constitu te
attenda nce and presence in person at such mee ting, exce pt where a Person pa1iicipates in the meeting
for theexpresspurpose of objecting to the transactionof anybusinesson the groundthatthe meeting
is not lawfu lly called or convened.

        6.09 Compen sation. The Managers mu st diligently and faithfu lly devote the time to the
 Comp any's manage ment nec essa ry to serve the Company's purposes. Th ey will perform all their
duti es in accordance with this Agreement and the Act. The Managers shall receive such
compensat ion , if any, for their serv ices rende red to the Com pany. Th is compe nsation will be a
guaranteed payment. In add ition, the Managers shall be entit led to be reimb ursed for out-of-pocket
costs and expenses incu1Ted in the course of their service hereunder , includin g the portion of their
over head reasonably allocab le to Comp any activiti es . A Requir ed Interest may adjust the
compensat ion based upon performance and dedication of tim e to the Company's bu siness. ff the
Compa ny's cas h flow is insufficient to pay the compe nsat ion, the unpaid po1iion of the comp ensat ion
may be defeITed and beai· interest at the Defau lt Interest Rate. Paymen ts for serv ices rendered to the
Company will not be a return on invested cap ital, but will be paid as compe nsation for services
rendered. Reasonable compensation must comply with Code section 704(e) , if applicable, and will
be measured by the following: (a) the time required in the Compa ny's adm inistration; (b) the value
of prope1iy under the Management's adm inistrat ion; and (c) the respons ibilit ies assu med in the
discharge of the duties of office .

         6.10 Confli cts of Interest. For purposes of this section , an "Interested Person" is any
Member, Manager, or office r of the Compa ny who acts as an age nt on the Company's behalf and
who may have a confli ct of interest with the Com pany. If the provisions set f01ih herein are true, no
contract or transaction will be voided or voidable so lely because (a) it is between this Company and
any Interested Person ; (b) it is between this Com pany and any other limi ted liability company,
corporat ion, pmincrship, assoc iation, or other organ ization in which any of its Interested Persons are
assoc iated or have a financial interest; (c) the Interested Person assoc iated with the other entity is
prese nt at or paiiicipates in the meeting or commi ttee that autho1izes the contract or transaction ; or


                               BLACK DUCI( PROPERTIES, LLC
                                     Company Agreement
                                            23


                                                                                          WRIGHT-000175
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 31 of 51



(d) the Intereste d Per sons' vo tes are co unted for the purp ose of attending or participating in that
m eet ing. Th e material fac ts as to the relationship or interest and as to the contract or transaction
must be disclose d or known to the Com pany. Th e Comp any must author ize th e co ntract or
transaction in goo d faith by the affirm ative vote of the disinterested Management, eve n thoug h the
Persons constitutin g the disinterested Ma nagem ent is less th an a quorum . Th e ma te1ial facts as to
the relati onship or interest and as to the contract or transac tio n mu st be disclose d or know n to the
Persons entitl ed to vote on the matter. Th e co ntract or transaction m(1st be specifically approved in
good faith by the Manage ment. The co ntract or transaction must be fair as to this Com pany as of
the time it is approved by Managemen t.

                6.10.0 I       Interested Persons m ay be co unted in dete1111inin
                                                                                g the prese nce of a
        quorum at a m eeting that autho1izes the con h·act or tran sact ion.

                6.10.02         Thi s prov is ion m ay not be co nstrued to in validate any co ntrac t or
        tran saction that would be valid in th e absence of this provision.

                 6.10.03        It is ex press ly understood that each Me mber m ay inves t their perso nal
        asse ts for their ow n acco unt. Th ey m ay cond uct th eir perso nal affa irs and inves tments
        without regar d to wheth er th ey constitut e a Co mpany "o ppo1iunity."

                6. l 0.04       A Me mber m ay engage in or poss ess an interest in any othe r bu siness
        or venture of any natur e an d descripti on. They may act indep endently or with oth ers ,
        includin g ones in comp etition with th e Com pany, with no obligat ion to offe r to the Com pany
        or any other Me mb er th e right to paiii cipate . Ne ither th e Co mpany nor its Me mbers have
        by virtue of th is Agreem ent any right in the indepe ndent ventur e or its income or profi ts.

         6. I I  Pow ers of V cstecl Man age rs. Eve ry Ma nager is an age nt of thi s Com pany for th e
pur pose of co ndu ctin g its bu siness. Th e act of a Manager, includ ing exec uting in the Co mp any's
name any instrum ent for appar ently co ndu cting the Com pany's bu siness in the usual manner , bind s
th e Comp any. The Co mpany is not , howeve r, bound by a Ma nage r's act if: (a) the Manager acting
lacks th e authority to act for the co mp any; and (b) the person w ith whom the Ma nage r is dealing has
know ledge of the fact th at th e Ma nager does not have the authority to act.

                                         ARTICLE VII
                                     MEETING OF MEMBERS

       7.0 I    Me etings.

                7.0 1.0 1        A quorum shall be prese nt at a mee ting of Members if th e ho lde rs of
       a Requir ed Interest are repres ented at the meet ing in person or by proxy. With respec t to any
       m atter, oth er than a ma tter for which the affirm ative vote of the holders of a spec ified po1iion


                               BLA CK DUCK         PR OPERTIE S. LLC
                                        Company      Ag r e e m e nt
                                                   24




                                                                                             WRIGHT-000176
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 32 of 51



       of the Sharing Ratios of all Member s entitled to vote is required by the Ac t, the affirmative
       vo te of a Required Intere st at a meeting of Members at which a quorum is pre sent shall be
       the act of the Members.

                7.0 1.02       All meeting s of the Memb ers shall be held at the princip al place of
       bu sine ss of the Company or at such other plac e within or without the State of Texas as shall
       be specified or fix ed in the not ice s or wa ivers of notice ther eot; provided that any o r all
       Memb ers may parti cipate in any such meetings by mean s of conferen ce telephone or s imilar
       communications equipment pursuant to Section 7.05.

              7.01.0 3        No twithsta nding the other prov isions of the Certificate or this
       A&•-reement, the chainnan of the meeting or the holder s of a Requir ed Interest shall have the
       power to adjourn such meetin g from tim e to time , wit hout any notice other than
       announcement at the meeting of the time and pla ce o f the ho lding of the adjourn ed meeting.
       If such meetingis adjournedby the Members, such time and placeshall be detenninedby a
       vote of the holder s of a Requir ed Intere st. Upon the re sumption of such adj ourned me eting ,
       any business m ay be tran sac ted that might ha ve been tran sac ted at the m eet ing as originally
       called.

              7.01.04           An annual me eting of the Members , for the election of th e Managers
      and for the tran sac tion of such o ther bu sines s as ma y properly come before the meeting , may
      be held at such place , w ithin or without the State of Texas , on such date and at such time as
      the Manag ers shall fix and set tc)lih in th e noti ce of the meeting.

              7.0 l .05        Spec ial meeting s of the Members for any prop er purp ose or purposes
      ma y be ca lled at any tim e by th e Managers or th e h older s of at least ten p ercent of th e
      Sharing Ratios of all Memb ers. If not otherwise stat ed in or fixed in acco rd anc e w ith the
      remaining pro v isions hereof, the reco rd date for detennining Memb ers entitled to call a
      special meetin g is the dat e any Member first sign s th e notice of th at mee ting. Only bu sine ss
      within the purp ose or purp oses described in the notic e (o r waiver thereof) requir ed by thi s
      Agreement ma y be conducted at a specia l me et ing of the Members.

                7.01.06         Written or print ed notic e stating the place, day and hour of the meeting
      and , in the case of a spec ial n-teetin g, the purpo se or purpo ses for wh ich the meeting is ca lled,
      shall be d elivered not less th an ten nor more th an 60 days befo re the dat e of the meeting ,
      either persona lly or by mail, by or at the dir ect ion of the Managers or Person ca lling the
      me eting , to eac h Member entitl ed to vote at s uch me eting. If mailed, any suc h not ice sha ll
      b e deemed to be deli ve red when deposited in the U nit ed States m ail, addre ssed to the
      Member at hi s add ress pro v ided for in Section 14.02, wi th po stage thereon prep aid .




                               BLACK DUCK PROPERTIES, LLC
                                    Company Agreement
                                                    25


                                                                                              WRIGHT-000177
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 33 of 51



                7.0 1.07        The date on which notice of a meet ing of Members is mailed or the
        date on which the resolution of the Managers declaiing a distribution is adopted, as the case
        may be, sha ll be the record date for the determination of the Members entitled to notice of
        or to vote at such meeting , including any adjournm ent thereof, or the Members entit led to
        receive such distribution.

              7.01.08          The right of Members to cumul ative voti ng m the electio n of
        Manage rs is expressly prohibited.

         7.02 Voting List. The Ma nagers shall make , at least ten days before each meeting of
Members , a compl ete list of the Members ent itled to vote at such meeting or any adjournm ent
thereof , ananged in alph abetical orde r, with the address of and the Shar ing Ratios held by each,
wh ich list, for a period of ten days prior to such meeting, shall be kept on file at the registered office
or prin cipa l place of business of the Company and sha ll be subject to inspection by any Member at
any time during usua l business hours. Such list shall also be produced and kept ope n at the time and
place of the meeting and shall be subject to the inspection of any Member during the who le time of
the meeting. The 01iginal memb ership re cords shall be prima-facie evidence as to who are the
Members entitl ed to exa mine such list or transfer reco rds or to vote at any meeting of Members .
Failure to comp ly with the req uireme nts of this Sectio n shall not affect the validity of any actio n
take n at the meeting.

         7 .03 Prox ies. A Membe r may vote either in person or by proxy executed in writ ing by the
 Member. A telegram , telex , cablegram or simil ar transmissio n by the Member, or a photographic,
 photostatic, facsimile or similar reprod uction of a writin g executed by the Member shall be treated
 as an execution in wri ting for purposes of this Sect ion. Prox ies for use at any meeting of Members
 or in connection w ith the taking of any action by writte n consent shall be filed with the Manage rs,
before or at the time of the meeting or exec ution of the wr itte n consent, as the case may be. All
proxies shall be received and taken charge of and all ballots shall be received and canvassed by the
Managers, who shall decide all questions touchi ng upon the qualification of voters, the valid ity of
the proxies, and the accepta nce or rej ection of votes , unless an inspector or inspecto rs shall have
been appointed by the chairman of the meeting, in which event such inspector or inspector s shall
decide all such questions. No proxy shall be valid after 11 months from the elate of its execut ion
unless otherwise provided in the proxy. A proxy shall be revocable unless the proxy form
conspicuous ly states that the proxy is inevocab le and the proxy is coupled with an int erest. Should
a proxy designate two or more Persons to act as prox ies, unless that instrument shall provide to the
contra ry, a majority of such Persons present at any meeting at which the ir powers thereunder are to
be exerc ised shall have and may exerc ise all the powers of voting or giving conse nts thereby
conferred , or if on ly one be present , then such powers may be exercised by that one; or, if an even
nwnber attend and a majoiity do not agree on any paiiicular issue , the Company shall not be required
to recogni ze such proxy with respect to such issue if such proxy does not spec ify how the Shmi ng
Ratios that are the subject of such proxy are to be voted with respect to such issue .


                               BLACJ( DUCK PROPERTIES. LLC
                                     Company Agreement
                                                   26


                                                                                           WRIGHT-000178
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 34 of 51



        7.04 Conduct of Meetings. All me etings of the Member s shall be presided over by the
chairman of the meeting, who shall be a Manager (or representative thereof) designated by a majo rity
of the Managers. The chainnan of any meeting of Members shall detem1ine the order of business
and the proc edure at the meeting, including such regulation of the maimer of voting and the conduct
of discu ssion as seem to him in order.

       7.05    Action by \-Vritten Consent or Telephone Conference.

                 7.05.01         Any action required or pern1itted to be taken at any annual or special
        meeting of Members may be taken without a meeting , without prior notice , and without a
        vote, if a consent or consents in w1iting, setting f01th the action so taken, shall be signed by
        the holder or holders of not less than the minimum Sharing Ratios that would be necessary
        to take such action at a meeting at which the holders of all Sharing Ratios entitled to vote on
        the action were present and voted. Every written consent sha l I bear the date of signature of
        each Member who signs the consent. No written consent shall be effective to take the action
       that is the subject to the consent unless, within 60 days after the date of the earliest dated
       consent delivered to the Company in the manner required by this Section , a consent or
       consents signed by the holder or holders of not less than the minimum Shming Ratios that
       would be necessary to take the act ion that is the subject of the consent are deli vered to the
       Company by delivery to its registered office, its principal place of bu siness , or the Managers.
       Delive1y shall be by hand or certified or registered mail, return receipt requested. Deliv ery
       to the Company's principal pl ace of business shall be addressed to the Managers. A
       telegram , telex , cablegram or similar transmission by a Member, or a photographic ,
       photostatic , facsimile or similar reproduction of a writing signed by a Member, shall be
       regarded as signed by the Member tor purposes of this Section. Prompt notice of the taki ng
       of any action by Members without a meeting by less than unan imous written consent shall
       be given to those Members who did not consent in writing to the action.

               7.05 .02          The record date forcletennining Members entitled to consent to action
      in writing wit hout a meeting shall be the first elate on which a signed written consent sett ing
      forth the action taken or proposed to be taken is delivered to the Comp any by delivery to its
      registered office , its principal place of business , or the Managers. Delivery shall be by hand
      or by certified or registered mail, return receipt requested. Delivery to the Comp any's
      principal place of business shall be addressed to the Managers.

               7.05.03          If any actio n by Memhers is taken by w1itten consent, any Certificate
      or do cuments filed with the Secretary of State ofTexa::; as a res ult of the taking of the action
      shall state, in lieu ofany sta tement required by the Act or the TBOC concerning anyvote of
      Members, that written consent has been given in accordance with the provisions of the Act
      and the TBOC and that any writte n notice required by the Act and the TBO C has been given.



                             BLACK DUCK PROPERTIES, LLC
                                   Company Agreement
                                          27


                                                                                         WRIGHT-000179
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 35 of 51



                 7.05.04       Members may part1c1pate in and hold a meeting by means of
        conference telephone or similar communications equipme nt by means of which all Persons
        participating in the meeting can hear each other, and patiicipation in such meeting sha ll
        constitute attendance and presence in person at such meeting, except where a Person
        participates in the meeting for the express purpose of objecting to the transaction of any
        business on the gro und that the meeting is not lawfully cal led or convened.

                                          ARTJCLE VJII
                                        INDEMNJFJCATION

        8.0 I Parties Indemnified. The Company agrees to indemnify, defend, and hold harmle ss
each of the following :

                 8.0 1.0 I         The Members, Managers , and officers of the Company, as well as their
        officers, managers , members , partners , owners, employees, and agents (the "Indemnified
        Person"), if any, from and against all Claims they may incur as a result of having been , being,
        or threatened to be made a named defendant or respondent in a proceeding because the
        Indemnified Person is or was a Member , Manager, or officer in the Company or is
        perfonning or had perfonned the obligations of the Member, Manager, or officer with respect
        to the Company , specifica lly including claims based on or arising from the Indemnified
        Person ' s sole, patiial, or concmTent negligence, but exc ludin g any items incuned as a result
        of acts of gross negligence or willfu l or intentional acts against the Company .

                 8.01.02         Eac h Indemnified Person from and against all Cla ims the Person may
        incur as a result of appearing as a witne ss or othe r participation in a proceeding that involve s
        or affects the Company.

                8.0 1.03         Each Indemnified Person from and against all Claims the Person may
        incur as a result of having perfonned or perfo1111ingservices for the Company , specifica lly
        including claims based on or arising from the Indemnified Person ' s sole , partial , or
        concu1Tent negligence.

        8.02 Right to be Reimbursed. The right to indemnification confen-ed in this A1iicle VIll
shall inc1ude the right to be paicl or reimbursed by the Company the reasonab le expenses incurred
in defending any proceeding in advance of its final disposition.

         8.03 If Claim for IndemnificationIs Not Paid In Full. If a claim for indemnification
or advancement or exp enses under this A1iicle VIII is not paid in full by the Company within 90 clays
after a w1itten claim has been receiv ed by the Company , the Person seeking a remedy und er thi s
Artic le VIII may at any time thereafter bring suit against the Compa ny to recover the unpaid amount
of the claim , and if successful in whole or in paii, the Person seeking a remedy under this Article


                               BLACJ( DUCJ( PROPERTIES, LLC
                                     Company Agreement
                                            28


                                                                                            WRIGHT-000180
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 36 of 51



VIII will also be entitled to be paid the expenses of prosecuting the claim.

        8.04 Rights Survive Terminat ion of Status as an Indemnified Person . The right ofany
Indemnifi ed Person under this Article VIII will survive the tenninati on of that Per son' s status as an
Indemnifi ed Person , the tennination of this Agreem ent, an the windin g up and tennin at ion of the
Compa ny. In the event of the death of a Per son seeking a reme dy under this A1ticle Vlll , the right
under this Article VIII will inur e to the benefit of the Person's heirs, exec utor s, admini strators, and
personal representatives.

         8.05 Rights Not Exclusive. T he right to inde mnific ation and the adva ncement and
payment of expe nses confetTed in this A1ticle VIII shal l not be exc lusive of any othe r right that a
Person seek ing a remedy under thi s A1ticle YIU may have or later acq uire under any stat ute or
resolution of Members or Managers ' agreement or otherw ise.

                                             ARTICLE IX
                                               TAXE S

       As provided above, initially the Comp any shall be a domestic eligible entity with a single
owner electing to be disrega rded as a separate entity pursuant to Federal T reas ury Regu lation
301.7701-3 and Rev. Proc . 2002-69 , and this A rticle IX shall not app ly. At such time as the
Co mpan y has multiple Member s, this A11icle lX shall become effecti ve.

        9.0 1 Tax Returns. The Manage rs shall cause to be prepared and filed all nec essary federal
and state income tax ret urns for the Com pany, includin g making the elec tions described in Section
9.02. Each Member sha ll furnish to the Manager s all pertinent infonnat ion in its possession relating
to Compan y operat ions that is necessary to enable the Company's income tax returns to be prepa red
and filed.

        9.02    Tax Elections . Th e Com pany shall make the fo llowing elections on the approp1iate
tax return s:

                9.02.0 1        To adopt the calendar year as the Compa ny's fiscal year;

               9.02 .02       To adopt the cash method of acco untin g and to keep the Company's
        books and records on the income -tax method;

                9.02.03          If a distribution of Company prope rty as described in section 734 of
        the Code occurs or if a transfer of a Members hip Interest as descr ibed in section 743 of the
        Code occu rs, on wr itten request of any Membe r, to elect, pursuant to section 754 of the
        Code , to adjus t the basis of Comp any prope1ties; and



                               BLACK DUCK PROPERTIES, LLC
                                     Com pany Agreement
                                                   29



                                                                                           WRIGHT-000181
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 37 of 51



                  9.02 .04        An y other election the M anage rs may deem ap prop riate and in the best
         inter est of the Me mb ers.

         9.03 Subchapter K. Ne ith er the Co mpan y nor any Ma nage r or M ember may make an
ele ction for the Compa ny to be exclud ed fro m the appli cation of th e pro visions of sub chapter K of
chapter I subtitl e A of the Co de or any simil ar provis ions of applicab le state law, and no provis io n
of these Reg ulat ion (in cludin g, w ithout limit ation, Section 2 .08) shall be const ru ed to sa nction or
approve such an election.

          9.0 4 Stat e, Local, or Forei gn Income or Franc hise T axes . If state or foreign incom e or
foreign taxes becom e appli cabl e to the Co mp any, the p1incipal s and proced ures of thi s A rticl e IX
w ill appl y to those taxes. References to the Code or Tr eas ury Reg ulations wi ll be deemed to refe r
to co tTes pondin g prov isions that may beco me appli cable und er state, loca l, or fo reign inco me or
fr anchi se tax statut es and regul ations.

         9 .05 "Tax- M atters Partner." A Requir ed Interest mu st desig n ate on e Mem b er to b e the
"tax -matters partner" of the Co mp any pur suant to sec tion 623 l(a) (7) of th e Code. Th e tax-m att ers
paiin er mu st take th e necessary ac tion to cau se eac h oth er Memb er to beco me a "not ice partn er"
w ithin the mea nin g of sec tion 6223 of th e Co d e. Th e tax-m atters p artne r m ust give prompt notice
to all Me mb ers of all sign ificant matt ers that may com e to its attention in its ca pacity as tax -matters
partn er. Th e tax- ma tte rs pati ner m ay no t take any action co ntem pl ated by sect ion 6222 throu gh 6232
of the Code wi tho ut the consent of a R equir ed int eres t but thi s senten ce does not authorize suc h
Ma nage r ( or any other Manage r) to take any acti on left to the d eten n inati on ofa n ind ividu al Member
und er se ct io ns 6222 th ro u3h 623 2 of the Code. As pro vid ed above, initi ally th e Co mp any shall be
a domes tic eligibl e entit y w ith a single ow ner elect ing to b e d isrega rde d as a separa te enti ty p ursuant
to Federa l Tr easur y Regu lation 301. 770 1-3 and Rev. Proc. 2 002-69 , and thi s Art icle IX shall not
appl y. At such time as the Co mp any has mul tiple Me mb ers, thi s A1i icle IX shall beco me effec tive.

                                      ART ICLEX
                   BOO KS, RECO RDS, REPORT S, AND BANK ACC O UNT S

        I 0.0 1 Main tenan ce of Books. Th e Com pany shall keep books and reco rds of acco unts and
shall kee p m inut es of th e procee din gs of its Me mbe rs, its Ma nage rs and eac h comm ittee of the
Managers . The books of acco un t fo r the Compa ny sh all be mainta ined on a cash basis in accordanc e
with th e te nn s of thi s Af,,Teem ent, exce pt that th e capit al acco unts of the Me mb ers shall be
maintained in acco rdance with Sec tion 4.06 . Th e ca lend ar year sh all be the acco unting yea r of th e
Comp any.

        10.02 R epor ts. On or befo re th e 120 th day follow ing the end of eac h fisca l yea r durin g the
term of the Co mpa ny, th e Ma nage rs shall ca use each Memb er to be furn ished w ith a balance sheet,
an inco me stateme nt, and a statement of ch ange s in Members' capi tal of the Co mpany fo r, or as of


                                  BLACK D UCK PROPERTIE S, LL C
                                       Company Agreement
                                              30


                                                                                                   WRIGHT-000182
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 38 of 51



 the end ot~ that year certified by a recognized finn of ce11ified public accountant s. The se financial
 statement s must be prepared in accordance with accounting principles generally employed for cash-
basis records consistently applied (except as therein noted) and must be accompanied by a repo11of
 the certified public accountants ce11ifying the statements and stating that (a) their examination was
 made in accordance with generally accepted auditing standards and, in their opinion , the financial
 statements fairly present the financial position , financial results of operations, and changes in
 Members' capital in accordance with accounting principles generally employed for cash -basis record s
consistently applied (except as therein noted) and (b) in making the examination and reporting on
the financial statem ents described above , nothing came to their attention that caused them to believe
that (i) the income and reve nues were not paid or credited in accordance with the financial and
accounting pro visions of this Agreement , (ii) the costs and expen ses were not charged in acco rdance
with the financial and accounting provisions of this Agreement , or (iii) the Managers or any Member
failed to comply in any material respect with the financial and accounting provision s of this
Agreement, or if the y do conclude that the Manag ers or a Member so failed , specifying the nature
and period of exi stence of the failure. The Managers also may cau se to be prepared or deliv ered such
other repo11s as they may deem appropriate. The Company shall bear the costs of all the se reports.
No twithstanding the above, a copy of the income tax return , IRS Form I 065 , which was filed with
the Internal Revenue Service and made available to each Member , will be an acceptable substitute
for the above defined financial statements and rep01is.

         I 0.03 Accounts. The Managers shall establish and maintain one or more separate bank and
inves tment accounts and aITangements for Company funds in the Company name with finan cial
institution s and firn1s that the Man agers cletennin e. The Manag ers may not commingle the
Company's fund s with the fund s of any Memb er; ho weve r, Company fund s may be inve sted in a
manner the sa me as or simi lar to the Managers' investment of their own fund s or investment s by their
Afiiliates.

                                        ARTICLE XI
                                 BANKRUPTCY OF A MEMBER

         Subj ect to Section 12.01 .03, ifany Member becomes a Bankrupt Member , the Company shall
have the option , exercisable by notice from the Mana gers to the Bankrupt Member (or its
represe ntative) at any time prior to the 180th day after rece ipt ofnotice of the occ urrence of the event
causing it to beco me a Bankrupt Memb er, to buy, and on the exercis e of this option the Bankrupt
Member or its representative shall sell, its Membership Interest . The purcha se price shall be an
amount equ al to the fair market value thereof detern1ined by agreement by the Bankrupt Memb er (or
its represe ntati ve) and the Manager s; however , if those Pers ons do not agree on the fair market value
on or befor e the 30th day following the exerc ise of the option , either such Person, by noti ce to the
other , may require the cletenninati on of fair market value to be made by an independent appraiser
specified in that notice. If the Perso n rece iving that notice objects on or befo re the tent h day
following receipt to the independent apprai ser designated in that notice, and those Persons othe rwise


                                BLACK DUCK PROPERTIES, LLC
                                      Company Agreement
                                                    31



                                                                                            WRIGHT-000183
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 39 of 51



fail to agree on an indep endent apprais er, eith er such Per so n may petiti on the Unit ed States Dist1ic t
Judge for the Western Di strict of Texas (San Antonio Di vision) then se nior in service to designate
an independent appraiser. The detennin ation of the ind ependent apprai ser, how ever designate d, is
final and binding on all parti es. The Bankrupt Member and the Company eac h sha ll pay one-half
of the costs of the appraisal. Th e purcha ser shall pay the fair market va lue as so detem1ined in four
equal cash insta llm ents, the first due on clo sing and the remaind er (together with accumulated
inter est on the amount unp aid at th e General Intere st Rate) due on each of the fir st thr ee an nive rsaries
thereof. The payment to be made to the Bankrupt Member or its representative pur suant to this
Article XI is in co mplet e liquidation and satisfac tion of all the rights and inter est of the Ban krupt
Membe r and its repre sentati ve (and of all Per sons claiming by , thr ough , or under th e Bankrupt
Member and its represe ntative) in and in respect of the Company , includin g, without limit ation, any
Membership Interest, any right s in spec ific Company property , and any rights against th e Company
and (insofar as the affairs of the Company are concerned) aga inst the Members , and constitut es a
compromise to which all Members ha ve agre ed pur s uant to Section I01.154 of the Act.

                                            ARTICLE XII
                    DISSOLUTION,         LIQUIDATION, AND TERMINATIO N

         12.01 Dissolution. The Company shall di ssolve and its affairs sha ll b e wo und up on th e
first to occur of the following:

                 12.01.01         The written consent of a Super Majority,

                  12.01 .02         The expira tion of the period fixed for the duration of the Company set
        fort h in th e Certificate;

                  12.01 .03      Any Manager who is a Memb er (or, if there is no Manage r who is a
        Member, any Member) shall become a Bankrupt Member (with or without the co nsent of a
        Req uired Intere st); provided , howeve r, that if the eve nt desc1ibed in thi s Sect ion 12.0 1.03
        shall occ ur and there shall be at leas t one other Member rema inin g, the Co mp any sha ll not
        be di sso lved, and the business of the Co mp any shall be co ntinu ed, if all Members so agree ,
        and

                 12.0 1.04        Entry of a decree of judici al dissolution of the Co mp any und er articl e
        6.02 of the Ac t.

         12.02 Conti n uat io n. Except as pro vided in Section I 2.01.0 3, the death , retirement ,
resign ation, ex pul sion, bankrupt cy or di sso luti on of a Member , or the occ u1Tence of any othe r eve nt
that tennin ates the contin ued membership ofa Member in the Compa ny, shall not cau se a dissolution
of th e Co mp any.



                                 BLACJ(DUCK PROPERTIES, LLC
                                          Company Ag1·cement
                                                 32



                                                                                                WRIGHT-000184
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 40 of 51



        12.03 Liquidation and Termination. Upon an event requiring the winding up of th e
Company , the Managem ent mu st act as Liquidating Agent or ma y app oint one or more Members as
Liquidating Agent. The Liquidating Agent must proc eed diligentl y to wind up the Company's affa irs
and make final distributi ons as provided in this Agreement and the Act. Liquidation co sts will be
borne by the Company. Until final distribution , the Liquidating Agent must continue to operate the
Co mpany properti es with all of the Management's power and autho1ity. Th e ste ps to be
accomplished by the Liquid ating Agent are as follows:

                12.03.0 I       As promptl y as possible after an eve nt requiring the winding up of the
       Company and again after fin al liquidati on, the Liquid ating Agent mu st have a prop er
       accounting prepared of th e Company's assets, liabilitie s, and operations. The accounting
       mu st be prepared by a recog nized finn of ce1iified public accountants . It mu st be throu gh
       the last day of the calend ar month in which the date of the event requirin g the w inding up of
       the Company occurs or the final liquidation is completed, as applicabl e.

               12.03 .02     Th e Liquid ating Agent must mail notic e to each known creditor of an
       claimant against the Company in the manner desc1ibed in Section 11.052 of the Act.

                12.03 .03       Th e Liquidatin g Agent mu st pay, satisfy or discharge from Co mpany
       fund s all of th e debt s, 1iabilitie s and obligations of the Co mpany. The Co mpan y 's
       oblig ations the Liquid ating Age nt must pay include all expenses incurr ed in liquid ation and
       any advances . If a debt , liabilit y, or ob ligation is not paid , the Liquid atin g Agent mu st make
       adequate prov isions to pay and discharge it. Adequate pro vision includ es esta blishin g a cash
       escrow fund for contingent liabilities in the amount and for the term th e Liquidating Agent
       reasonably detennin es .

             12.03.0 4     All remaining asse ts of the Compa ny shall be distributed to the
       Members as follows:

                       12.03 .04 .0 I The Liquidating Agent m ay sell any or all Compa ny prope 1iy,
               includin g to Membe rs, and any resulting gain or loss from each sa le sha ll be
               computed and allocated to the cap ital acco unts of the Members;

                        12.03.04.02 With respect to all Co mpany prop erty that has not been sold ,
               the fair market va lue of that prope1iy shall be determin ed and the capital acco unts of
               the Memb ers shall be adju sted to reflect th e mann er in whi ch the unrea lized incom e,
               gain, loss, and dedu ction inherent in property that has not been refle cted in the capita l
               accounts previously would be allocated among the Members if there were a taxable
               disposition of that prope1iy for the fa ir market va lue of that proper ty on the date of
               distribution ; and



                               BLACJ(DUCK PROPERTIES,,LLC
                                        Company Agreeme nt
                                               33


                                                                                             WRIGHT-000185
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 41 of 51



                         12.03.04.03   Co mpan y property shall be di stributed among the Members
                in accordanc e with the posit ive capital accoun t balance s of the Members, as
                detem1ined after taking into account all capital account adjustments for the taxable
                yea r of th e Company during which the liquidation of the paiin ership occ urs (other
                than tho se made by reason of this clau se 12.03.04.03 ; and those distribution s shall
                be made by the end of the taxable yea r of the Company during which the liquidation
                of the Company occurs (or, ifla ter, 90 days after the date of liquidation ).

                  12.03 .05        All distribution s in kind to the Members shall be made subject to the
        liabilit y of eac h clistributee for costs , ex penses, and liabiliti es theret ofo re incun-ecl or for
        which the Company ha s committed prior to the date of tern1ination and tho se cos ts, expenses,
        and liabiliti es shall be alloca ted to the di stributee purs uant to this Section 12.02 constitutes
        a complete return to th e Member of its Capit al Contributions and a complete distribution to
        the Member of its Member ship Intere st and all the Company's prope1i y and constitutes a
        compromise to whi ch all Members ha ve consented within the meanin g of Section I 01.154
        of the Act. To the extent that a Member returns funds to the Company, it has no claim
        against any other Member for those funds.

           12.04 Deficit Capital Accounts. Notw ithstanding anything to the contrary contained in
this Agreement, and notwith standjng any custom or rul e oflaw to the contrary, to the ex tent that the
deficit , if any, in th e capital account of any Member results from or is attribut able to deducti ons and
losses of the Co mp any (including non-cash items such as depreciation), or distribu tions of mon ey
pur suant to thi s Agree ment to all Members in proportion to their respective Sharing Ratios , upon
dissolution of the Co mpan y suc h deficit shall not be an asse t of the Co mpany and s uch Members
shall not be obligated to contribute such amount to the Company to brin g the balance of s uch
Member's capital acco unt to zero .

         12.05 Certificate of T erminat ion . On completion of the distribution of Co mpany assets
as provided herein , the company is terminated , and the Managers (or such other Per son or Persons
as the Act may require or pennit) sha ll file Ce1iificate ofTennination with the Secretary of State of
Texas , cancel any other filings m ade pursuant to Section 2.05 of this Agreement , and take such other
actions as may be necessary to tennin ate the Company.

                            ARTICLE XIII
     ALTERNATIVE DJSPUTE RESOLUTION ("ADR"); BJNDJNG ARBITRATION

         13.0 l Agreement to Use Proce dure. The Members have exec uted this Agreement in good
faith and in the belief that the y are mutually adva ntageo us to them. lt is with that same spirit of
cooperation th at they pledge to reso lve any dispute amicably without litigat ion. Acco rdin gly, they
agree if any dispute arises between them relating to the Company or this Agreeme nt ("Dispute") , they
w ill first utili ze the procedures specified in this article ("Procedure") before any Addi tional


                               BLACK DUCJ( PRO PERTIES , LLC
                                     Company Agreement
                                                    34



                                                                                              WRIGHT-000186
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 42 of 51



 Proceedings.

         13.02 Initiation of Procedure. The Member seeki ng to ini tiate the Procedure ("Initiatin g
Member ") must give written notice to the other Members. The notice mu st desc1ibe in general tenns
the nature of the Dispute , the Initiating Member's claim for relief , and identify one or more
individuals with authority to settle the Dispute on the Initiating Member's behalf. The Members
receiving the notice ("Responding Member" , whether one or more) have five business days within
whic h to designate by written notice to the Initiati ng Member, one or more indi vidua ls wit h authority
to settle the Dispute on th eir behalf. The individuals so designated will be known as the
"Authorizing Indi viduals". The Responding Member may designate himself or herself as an
Authorized Individual. The Initi ating Member and the Responding Member will be collectively
refened to as the "Disputing Members" or indi vidua lly "Disputing Member".

         13. 03 Direct Negotiations. The Authorized Indi vidu als may investigate the Dispute as they
deem approp1iate. But they ag ree to promptly , and in no event late r than 30 day s from the date of
the Initiating Partner's wr itten notice, meet to discuss the Dispute's resolution. The Authori zed
Indi vidua ls will meet at the times and places and with the frequency as they may agree . lf the
Dispute ha s not been re so lved w ithin 30 days from the date of their initial meetin g, the Disp uting
P::uiner s 1nu s t cease direct nego ti a tions and mu st s ubmit the Di spute to m ediation   in acc..:ordancc w ith
the following procedure.

          13.04 Selection of Mediator. The Authori ze d Indi vidua ls will ha ve five busine ss day s
from the date they cease direct negot iati ons to submit to each other a writt en list of acceptable,
qualified attorney-mediators not affiliated with any of the Members. Within five days from rece iving
the list, the Authorized Individuals must rank the mediators in numerical ord er of preference and
excha nge the rankings. If one or more names are on both lists , the highest rank ing perso n w ill be
designated as the mediator. If no mediator has been selected und er this procedure, the Disputing
Member s agree j ointly to request a State or Federal District Judge of the ir choosi ng to supp ly wit hin
ten business days a list of potential qualified attomey-mecliators. If they cannot agree upon a State
or Federal District Judge , the Local Administrative Judge for th e county in which the principal office
of the Company is located will supp ly the list. Within five business days after receiving the list, the
Authorized Individu als must agai n rank the prop osed mediators in numerical orderof preference and
simultaneo usly exchange the list. They will select as the mediator the individual receiving the
highest combined ranking. If the mediator is not available to serve , they must proceed to contact the
mediator who was next highest in rank ing unt il they are able to select a mediator.

        13 .05 Time and Place of Mediation . In cons ultat ion with the mediator selected, the
Authorized Individual s mu st promptly designate a mutually convenient time and place for the
mediation. Unless circumstances require otherwise, the time may not be late r than 45 days after the
med iator is selected.



                                 BLACK DUCK PROPERTIES, LLC
                                       Company Agreement
                                                       35


                                                                                                    WRIGHT-000187
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 43 of 51



         13.06 Exchange of Information. If any Disputing Member has substantial need for
infonnation in another Disputing Member's possession in order to prepare for the mediation , all
Disputing Members must attempt in good faith to agree to procedures for expeditiously exchanging
the information . They may use the mediator's help to expedite infonnation exchange if necessary.

          13.07 Summary of Views. Each Di sputing Member must deliver to the mediator and to
the other Disputing Members a concise written summary of its view s on the matter in Dispute and
other matters required by the mediator. The summary must be submitted at least seven days before
the first scheduled session of mediation. The mediator may also request that a confidential issue
paper be submitted to the mediator by each Disputing Member.

         13.08 Parties to be Represented. In the mediation , each Disputing Member mu st be
Tepresented by an Authorized Individual and may be represented by counsel. With the mediator' s
pe1111ission , each Di sputing Member may bring any additional Perso ns needed to respond to
que stion s, contribute info1111ation, and patiicipate in the negotiations.

          13.09 Conduct of Mediation. The mediator must detennine the fonnat for the meetings.
The fonnat must be designed to assure that both the mediator and the Authorized Individua ls have
an opp01iunity to hear an oral presentation of each Disputing Member's views on the matter in
dispute. The fonnat mu st be designed so that the autho1ized patiies attempt to negotiate a resolution
of the matter in dispute , with or without counsel or assistance , but with the mediator's assistance.
To thi s end, the mediator is authorized to conduct both joint meetings and separate private caucuses
w ith the Disputing Members. The mediati on sess ion will be private. The mediator will keep
confidential all infonnation learn ed in private caucus with any Disp uting Members unless
specifically authorized by the Disp uting Member to disclose the infonnation to the other Disp uting
Member. The Disputing Members agree to sign a document agreeing that the mediator is to be
govemed by the pro vision s of Chapter 154 of the Tex. Civ. Prac. & Rem. Code and any other rules
the mediator may presc1ibe. The Disputing Members commit to parti cipa te in tl1e proceedings in
good faith with the intention ofresolving the Dispute if at all possible.

        13.IO Term ination of Procedure.

                13. 10.01       The Disputing Members agree to pmiicipate in the mediation
       pro ced ure to its conclusion. The mediation may be tenninated: (a) by the Disputing
       Members signing a settlement agreement; (b) by the medi ator 's declaration that the mediation
       is tem1inated ; or ( c) by a Disputing Member's written declaration to the effect that the
       med iation process is termin ated at the conclu sio n of one full day's mediati on sess ion .

               13.10.02       Even if the mediation is tem1inated w ith out reso lving the Di spute, the
       Disputing Members agree not to terminate negotiations and not to commence any Additional
       Proceedings un til five days after the mediation exp ires. Any Disp uting Partner may,


                              BLACK DUCK PROPERTIES,LLC
                                       Company Agreement
                                              36


                                                                                         WRIGHT-000188
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 44 of 51



         howe ver, commence Additional Proceedings within the five-day period if the Dispute may
         be baiTed by an appl icab le statute of limitations.

         13.11 Arbitration . The parties agree to participate in good faith in the ADR to its
 conclusion. Jf the Disputing Members are not successful in resolving the dispute through the
 ADR, the Disputing Members may agree to submit the matter to binding arbitration or a
 private adjudicator, or either Disputing Member may seek an adjudicated resolution through
 the appropriate court.

         13.12 Fee s of Mediation; Disqualification. The mediator's fees and expenses will be
shared equally by the Disputing Members. The mediator will be disqualified as a witness,
cons ultant, expe rt, or co unsel for any Disputing Member w ith respect to the Dispute and any related
matters.

         13. 13 Confidentiality. Mediation is a comprom ise negotiation for purposes ofFedera l and
State Rules of Ev idence. It constitutes privileged communication under Texas law. The entire
mediation pro cess is confidential. No ste nograp hic , visual, or audio record may be mad e. All
co ndu ct, statements, promi ses, offer s, views , and opinions, whether ora l or written, made during
mediation by any Disputing Membe r, th eir agents , employees, representatives or other in vitees and
by the mediator are confidentia l and wi ll, in add ition and where appropr iate, be deemed p1ivileged.
The cond uct, statements, promises, offers, views, and opinions may not be discoverable or
admissib le for any purpose , includin g impeachment , in any liti gation or other proceeding involving
tl,e parties. It may not be disclosed to anyone not an agent , employee, expert , witness, or
repre sentative of any of the Member s. Evidence otherw ise discoverable or admissible, how ever, is
not exc lud ed from di scove ry or admission because of its use in the medi ation.

         13.14 Waiver of Exemplary or Punitive Damages. To the maximum extent permit ted by
law, except for fraud or gross neglige nce, each of the Membe rs knowi ngly, vo lunt ar ily, and
intentionally waives any right to conseque ntial exemplary or punitive damages with respect to any
Dispute , regardless of the forum for the proceedings.

                                           ARTICLE XIV
                                       GENERAL PROVISIONS

      14.0 I Offset. Whenever the Compa ny is to pay any sum to any Member , any amounts that
Member owes the Company may be deducted from that sum before payme nt.

         I 4.02 Notices . Except as express ly set forth to the contrary in this Agree ment, all notices ,
requests, or consents pro vided for or pennitted to be given under this Agreeme nt mu st be in wri ting
and mu st be given either by depo siting that writing in the United States mai l, addressed to the
recipient, postage paid , and reg istered or certified wit h ret urn receipt req ueste d or by deli vering that


                                 BLACK DUCJ( PROPERTIES, LLC
                                          Company Agreement
                                                 37


                                                                                               WRIGHT-000189
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 45 of 51



writing to the recipient in person , by courier, or by facsimile transmission ; and a notice , request, or
consent given und er this Agreement is effective on receipt by the Perso n to receive it. A ll notice s,
requests, and consents to be sent to a Member must be sent to or made at the add resses given for that
Member on Exhibit A or in the instrument described in Sectio n 3.03.04 or 3.04, or such ot her
address as that Member may specify by notice to the other Membe rs. Any notice, request , or consent
to the Comp any or the Managers must be given to the Managers at the following address: 410
Spyg lass, McQ ueeney, Texas 78 123. Whenever any notice is required to be given by law, the
Certificate or this Agreement, a ,mitten waiver thereof, signed by the Person ent itled to notice,
whether before or after the time stated therein , sha ll be deemed equivalent to the giving of such
notice .

      14.03 Entire Agreement; Supersedure. This Agreement include the entire agreement of
the Members and their Affiliates relating to the Company and supersedes all p1ior contracts or
agreements with respect to the Company, whether oral or written.

         14.04 Effe ct of Waiver or Consent. A wa iver or conse nt, exp ress or implied, to or of any
breac h or default by any Person in the perfonnance by that Person of its obligatio ns with respect to
the Compa ny is not a consent or waiver to or of any other breach or default in the perfonnance by
that Person of the same or any other ob ligations of that Per son with respect to the Company. Failure
on the paii of a Person to comp lain of any act of any Person or to decla re any Person in default with
respect to the Company, ine spective of how long that failur e continues, does not constitute a waiver
by that Person of its rights with respect to that default until the app licable statute -of-limit ations
period has run.

         14.05 Amendment or Modification . This Agreement may be amended or modified from
time to time on ly by a wr itten instrument adopted by the Managers and exec uted and agreed to by
a Required Intere st; provided, however , that (a) an amendment or modification reducing a Member's
Shaii ng Ratio or increas ing its Commitm ent (other than to reflect change s otherwise provided by this
Agreement) is effective on ly w ith that Member's consent, (b) an amendment or modifi cation
reducing the requi red Sharing Ratio or other measure for any con sent or vote in thi s Agreement is
effective on ly with the consent or vote of Members having the Sharing Ratio or other mea sure
theretofore required , and (c) amend ments of the type described in Section 3.04 may be adopted as
herein provided .

         14.06 Binding Effect . Subject to the restnct1ons on Dispo sitions set fo1ih in this
Agreement , this Agreement is binding on and inures to the benefit of the Membe rs and their
respective heirs, lega l repre sentat ives, successors , and assig ns.

     14.07 Governing Law; Scverability . THIS AGREEMENT IS GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS ,
EXCLUDI N G ANY CONFLIC T-OF -LAWS RULE OR PRTNC IPLETHATM1GHTREFER THE


                              BLACK DUCK PROPERTIES , LLC
                                   Company Agreement
                                          38


                                                                                          WRIGHT-000190
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 46 of 51



 GOVERNANCE OR THE CONST RUCTIO N OF THIS AGREEMENT TO THE LAW OF
 ANOTHER JURISDICTION.                In the event of a direc t co nfli ct between the provisions of this
 A1:,•-reement and (a) any pro v ision of the Cert ific ate, or (b) any mandatory provision of th e Act or (to
 the extent such statutes are incorporat ed into the Act) the TBOC or the Texas M isce llaneo us
 Corporation Laws Ac t, the appli cation pro vision of the Ce1tificate , the Act , the TBOC or the Texas
 Miscellaneous Co rporat ion Laws Ac t shall contro l. If any pro v ision of this Agreement or the
 app lication the reof to any Person or circum stance is held invalid or un enforceab le to any extent , the
 remainder of thi s Agreeme nt an d the app lication of that pro vision to other Persons or circum stances
 is not affected thereby and that pro vision shall be enforced to th e greates t extent permitted by law.

         14.08 Further Assurances. In co nne ct ion w ith thi s Agree ment and the transactions
 contemplated hereby, eac h Member shall exec ute and deliver any additi o nal do cumen ts and
 instrum ents and perfom1 any add itional act s that may be necessary or approp1ia te to effectuate and
 perfonn the provisions of this Agree ment and those tran sact ions.

        14.09 Waiver of Certain Rights. Each Membe r i1Tevocablywa ives any right it may have
to m aint ain any action for disso lution of the Compa ny or for p artiti on of the prope 1iy of th e
Co mp any .

         14.10 Indemnifi catio n. To the fullest extent pennitt ed by law, each Member shall
ind emnif y the Compan y, eac h Manager and eac h other Member and ho ld them h annle ss from and
aga inst all losses , costs, liab iliti es , damages , and expenses (including , wi thout limit atio n, cos ts of
suit and attorney's fees) they may incur on acco unt of any breac h by that Member of this Agree ment.

          14.11 Notice to Members of Provision s of this Agreement. By exec uting this Agreement,
eac h Member ack now ledges that it has act ual notice of (a) al l of the provisions of this agree ment ,
including, w itho ut lim itatio n, the restTiction s on the transfer of Membership Interests set forth in
A1ticle HJ, and (b) all of the provisions of the Certifi cate , [includin g, without limit at ion, the fact that
th e Cert ificat e provide that no Member shall have the preemptive right to acquir e any Memb ershi p
Interests or sec uritie s of any class that may at any time be iss ued, sold or offered for sale by the
Co mp any] . Each Mem ber hereb y agrees that this Agreement con stit ute adequate notice of all such
provisions, includin g, wit hout limi tat ion , any not ice req uirement und er art icle 10 I .352 of the Act
and Chapt er 8 of the Texas Uniform Co mmercia l Code , and eac h Me mb er hereby waives any
re.quirement that any furth er notice thereunder be give n.

         14.12 Counterparts. This Agreeme nt may be exec uted in any num be r of count erparts with
the sa m e effect as if all sign ing paitie s h ad sig ned the same instrum ent.

         14.13 Series LLC s. Pursuant to th e app licab le provisions of the TB OC, inc1uding with o ut
Iimitation Sect ions 10 1.60 I and I 01.602 of the TBOC , the Managers shall be aut ho,i ze d to esta b lish
one or more de signated se ries of members , managers , membership interests , or assets that (I) has


                                BLAC[( DUCI( PROPERTIES, LLC
                                          Company Agreement
                                                      39


                                                                                                 WRIGHT-000191
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 47 of 51



 separate rights, powers, or dutie s with respec t to specified prope1ty or obligations of the Company
 or profits and losses assoc iated with specifie d pro perty or obligat ions or (2) has a separate business
purpose or investm ent objectiv e. Any such series shall be described on Exhibit B attached to this
Company Agree ment. Not ice is hereby provided that the debts, liabiliti es, obligations, and expenses
incurred , contracted for, or otherw ise existing with respec t to any such paiti cular series shall be
enforceable aga inst the asse ts of that series only, and shall not be enforceable against the assets of
the Co mpany generally or any other series; and, none of the debts, liabi lities, obli gat ions, and
expenses incu1Ted, contra cted for~or oth erwise ex isting with respect to the Compan y ge nerally or
any other series shall be enfo rceab le aga inst the asse ts of a part icular series. Consistent with the
requiremen ts of the TB OC, the Company sha ll maintain records for any pait icular series acco unt
establi shed for the assets associated with that series separately from the other asse ts of the company
or any other se1ies.

      IN WITNE SS HE REO F, follow ing adopt ion of thi s Agreement by the Manage rs, the
Memb ers have exec uted this Agree ment as of the date first set forth above .



                                                MEMBERS:



                                                ---"-.l------+-'-11-=---=-----~
                                                                     . WRIGHT
                                                                                             )   +
                                                Ti tle: Manage       ember
                                                Date of Execution:      I - / 9-,- ( b



                                               Name : HAGAN CO HLE
                                               Title: Manager/ Member    (1 /)
                                               Date of Execution : ' - ' 1 _,,..
                                                                             //S,



                                                --PJl½~
                                               Nain e : FRAN K D. MOORE
                                               Title: Manage r/ Mem ber        ! /
                                               Date of Exec ution :
                                                                           I
                                                                            _/ h
                                                                      -:J..LJD   I




                              BLACK DUCK PROPERTIES, LLC
                                       Company Agre ement
                                                  40


                                                                                          WRIGHT-000192
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 48 of 51



                                     EXHIBIT A


Na me, Address and Initi al
Capita l Contribu tion of                                   Initial
Each Member                          Commitment      Sharing Ratio


KrisJenn Ranch , LLC                      $500
410 Spyg lass
McQ ueeney, Texa s 78123

SCME D Oilfield Consulting, LLC           $500               500%
27 18 Bobby Lane
Austin, Texas 78745




                              BLA CJ( DUCK PROPERTIES, LLC
                                     Company Agreement
                                            41


                                                                      WRIGHT-000193
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 49 of 51



                                                         EXHIBIT B - SERIES LLC'S


No series have been established by the Mangers at the time of the adoption of this Company
Agreement; provided , however , a revised Exhibit B shall be attac hed to this Company Agreement
at the time any series are established as provided in Sect ion 101.601 et. seq. of the Texas Busine ss
Organi zation s Code and section 14. 13 of the Company Agreement.




I': \VI'~ Clients T-Z Wright. Larry & Gwynne Entities ,Ulack IJuek Properties. 1.1.C,Re~ulatiuns or LLC'.wpd




                                                 BLACK DUCK PROPERTIES,                                        LLC
                                                       Company Agreement
                                                              42



                                                                                                                     WRIGHT-000194
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 50 of 51




                           EXHIBIT C
20-05027-rbk Doc#89-1 Filed 10/06/20 Entered 10/06/20 23:55:20 Exhibit Exhibits A
                               B & C Pg 51 of 51
